


WAIVER AND SEVENTH AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT


This WAIVER AND SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Seventh Amendment”) is entered into effective as of April 15,
2011, among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited partnership,
as borrower (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), MARTIN OPERATING GP LLC, a Delaware limited liability
company, PRISM GAS SYSTEMS I, L.P., a Texas limited partnership, PRISM GAS
SYSTEMS GP, L.L.C., a Texas limited liability company, PRISM GULF COAST SYSTEMS,
L.L.C., a Texas limited liability company, MCLEOD GAS GATHERING AND PROCESSING
COMPANY, L.L.C., a Louisiana limited liability company, WOODLAWN PIPELINE CO.,
INC., a Texas corporation, and PRISM LIQUIDS PIPELINE, LLC, a Texas limited
liability company (“Prism Liquids”), as guarantors, the financial institutions
party hereto (collectively, the “Lenders”), and ROYAL BANK OF CANADA, as
administrative agent (the “Administrative Agent”) and collateral agent for the
Lenders and as L/C Issuer and a Lender.


WHEREAS, the Borrower, the MLP, the Administrative Agent, and the Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 10, 2005, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement dated as of June 30, 2006, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of December
28, 2007, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 24, 2008, that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of December 21, 2009, that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of January 14, 2010, and that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated as of March 26, 2010 (as amended, and as further
renewed, extended, amended or restated, the “Credit Agreement”).


WHEREAS, Martin Resource Management Corporation, a Texas corporation (“Martin
Resource”), and certain of its Affiliates acquired certain leasehold interests
and related assets (collectively, the “L&L Terminal Assets”) in connection with
its purchase of the membership interests of L&L Holdings (Louisiana), L.L.C.
from Aspire Oil Services Limited.


WHEREAS, the Borrower has notified the Administrative Agent that it has acquired
certain of the L&L Terminal Assets (the “Acquired L&L Assets”) from Martin
Resource and its Affiliates (the “L&L Acquisition”).


WHEREAS, the Borrower has agreed to grant a security interest in the Acquired
L&L Assets to the extent that such assets constitute personal property
collateral, but has requested that the Lenders waive the provisions in Section
6.17 of the Credit Agreement requiring the Borrower to grant a Lien on the
Acquired L&L Assets to the Collateral Agent for the benefit of the Lenders to
the extent that such assets constitute real property collateral.


WHEREAS, the Borrower has further requested that the Credit Agreement be amended
and modified as described herein, and the Administrative Agent and the Lenders
party hereto are willing to permit such amendment and modification, subject to
the terms and conditions hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Definitions.  Unless otherwise defined in this Seventh Amendment,
terms used in this Seventh Amendment that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement.  The
interpretive provisions set forth in Section 1.02 of the Credit Agreement shall
apply to this Seventh Amendment.


SECTION 2. Amendment to the Credit Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 5 of this Seventh Amendment, the
Credit Agreement is hereby amended in its entirety to read as set forth on Annex
A attached hereto.


SECTION 3. Amendments to Schedules to the Credit Agreement.  Subject to
satisfaction of the conditions precedent set forth in Section 5 of this Seventh
Amendment:


(a) Schedule 1.01(a) to the Credit Agreement is hereby amended in its entirety
to read as set forth on Annex B attached hereto;


(b) Schedule 1.01(c) to the Credit Agreement is hereby amended in its entirety
to read as set forth on Annex C attached hereto;


(c) Schedule 2.01 to the Credit Agreement is hereby amended in its entirety to
read as set forth on Annex D attached hereto;


(d) Schedule 6.17 to the Credit Agreement is hereby amended in its entirety to
read as set forth on Annex E attached hereto;


(e) Schedule 7.01 to the Credit Agreement is hereby amended in its entirety to
read as set forth on Annex F attached hereto; and


(f) Annex G attached hereto is hereby added to the Credit Agreement as Schedule
7.04.


SECTION 4. Waiver.  Subject to satisfaction of the conditions precedent set
forth in Section 5 of this Seventh Amendment, the Lenders hereby waive the
provisions in Section 6.17 of the Credit Agreement, which requires the Borrower
to grant a Lien on the Acquired L&L Assets to the Collateral Agent for the
benefit of the Lenders to the extent the Acquired L&L Assets constitute real
property collateral.


SECTION 5. Conditions of Effectiveness.  This Seventh Amendment shall not be
effective until the date (such date, the “Seventh Amendment Effective Date”)
each of the following conditions precedent has been satisfied in full:


(a) receipt by the Administrative Agent of a counterpart of this Seventh
Amendment executed by each of the parties hereto (which may be by telecopy or
electronic transmission);


(b) delivery of certified copies of organizational documents, bylaws,
authorizing resolutions of board of directors, and incumbency certificates for
the Borrower and each Guarantor as the Administrative Agent may require;


(c) such evidence as the Administrative Agent may reasonably require to verify
that the Borrower and each Guarantor is duly organized or formed, validly
existing, and in good standing in the jurisdiction of its organization;


(d) execution and delivery of new or replacement Notes, as applicable, if
requested by any Lender;


(e) amendments and supplements to, or amendments and restatements of, the
existing U.S. Vessel Mortgage as reasonably required by the Administrative Agent
or the Arrangers;


(f) a certificate signed by a Responsible Officer of the Borrower certifying
that (i) the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of such date
(unless such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and (ii) no Default
or Event of Default has occurred and is continuing as of such date;


(g) a certification from the Borrower’s Chief Financial Officer that each of the
MLP and the Borrower is Solvent as of the Seventh Amendment Effective Date;


(h) payment of (i) fees to the Lenders party to this Seventh Amendment (other
than the Lenders described in Section 13 hereof), (ii) other fees and expenses
due pursuant to (A) that certain Engagement Letter, dated March 23, 2011,
between the Borrower, the Administrative Agent, Wells Fargo Bank, National
Association and the Arrangers, (B) the letter agreement, dated March 23, 2011,
between the Borrower and the Administrative Agent, and (C) the letter agreement,
dated March 23, 2011, between the Borrower, Wells Fargo Bank, National
Association and Wells Fargo Securities, LLC, and (ii) Attorney Costs associated
with a single counsel (other than local counsels) of the Arrangers and the
Administrative Agent;


(i) opinions from Locke Lord Bissell & Liddell LLP, counsel to each Loan Party,
in form and substance reasonably satisfactory to the Administrative Agent and
the Arrangers;


(j) funds sufficient to pay any filing or recording tax or fee in connection
with any and all UCC-1 financing statements or UCC-3 amendment financing
statements, or fees associated with the filing of the Mortgages or amendments to
Mortgages (or arrangements satisfactory to the Administrative Agent and the
Arrangers for payment of such amounts shall have been made); and


(k) other documents as may be reasonably required by the Administrative Agent or
the Arrangers.


SECTION 6. Real Property Matters.  By no later than June 15, 2011, or such later
date as may be agreed to by the Administrative Agent in its reasonable
discretion (the “Title Deadline Date”), each applicable Loan Party shall deliver
such Mortgages, amendments and supplements to, or amendments and restatements
of, existing Mortgages, UCC-1 financing statements, UCC-3 amendment financing
statements, local counsel opinions, standard flood hazard determination
certificates (e.g. FEMA form 81-93) (and, to the extent required by applicable
law, proof of flood insurance meeting applicable requirements of federal law),
title commitments, title reports (including copies of recorded documents
referenced therein), current land title surveys, title policies and title policy
endorsements (and such affidavits and other assurances as the title insurance
company may require to issue the same), each in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent shall
reasonably request, with respect to such Loan Party’s real property mortgaged to
the Administrative Agent, for the benefit of the Lenders and the Lender Swap
Parties.  Any Loan Party’s failure to comply with this Section 6 by the Title
Deadline Date shall constitute an Event of Default.


SECTION 7. Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Seventh Amendment, the
Borrower represents and warrants to the Administrative Agent and to each Lender
that:


(a) This Seventh Amendment, the Credit Agreement as amended hereby, and each
Loan Document have been duly authorized, executed, and delivered by the Borrower
and the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors’ rights generally
and to general principles of equity).


(b) The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects on and as of the Seventh Amendment Effective Date, after giving effect
to this Seventh Amendment, as if made on and as of the Seventh Amendment
Effective Date except to the extent such representations and warranties relate
solely to an earlier date.


(c) As of the date hereof, at the time of and after giving effect to this
Seventh Amendment, no Default or Event of Default has occurred and is
continuing.


SECTION 8. Assignment and Assumption.


(a) As of the Seventh Amendment Effective Date, each Lender set forth on Annex H
hereto (collectively, the “Assignors”) hereby irrevocably sells and assigns,
severally and not jointly, (i) all of such Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other document or
instrument delivered pursuant thereto, and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of such Assignor (in its capacity as Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other document or instrument delivered pursuant thereto or the transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) being referred to herein collectively
for all Assignors as the “Assigned Interests”) to the Lenders set forth on Annex
D hereto (collectively, the “Assignees”), and the Assignees hereby irrevocably
purchase and assume from each Assignor such Assignor’s Pro Rata Share of the
Assigned Interests, subject to and in accordance with this Section 8.  Such sale
and assignment is without recourse to the Assignors and, except as expressly
provided in this Section 8, without representation or warranty by the Assignors.


(b) Each Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the Pro Rata Share of the Assigned Interest specified next
to its name on Annex H hereto, (B) such Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim, and (C) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated by this Section 8,
and (ii) assumes no responsibility with respect to (A) any statements,
warranties or representation made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (C) the financial condition of the Borrower or any other
Loan Party, or (D) the performance or observance by the Borrower or any other
Loan Party of any of their respective obligations under any Loan Document.


(c) Each Assignee (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (B) it satisfies the requirements specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Pro Rata Share of the Assigned Interests specified next to its name
on Annex D hereto and become a Lender, (C) from and after the Seventh Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of such Assigned Interest, shall have the
obligations of a Lender thereunder, (D) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant thereto, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Seventh Amendment and to purchase its Pro Rata Share of such Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers,
or any other Lender, and (E) if it is a Foreign Lender, its has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee, and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


(d) From and after the Seventh Amendment Effective Date, the Administrative
Agent shall distribute all payments in respect of the Assigned Interests
(including payments of principal, interest, fees and other amounts) to the
appropriate Assignors as specified on Annex H hereto for amounts that have
accrued to but excluding the Seventh Amendment Effective Date and to the
appropriate Assignees as specified on Annex D hereto for amounts that accrue
from and after the Seventh Amendment Effective Date.


(e) The Borrower shall pay to the Assignors all break funding payments payable
in accordance with Section 3.05 of the Credit Agreement in connection with the
assignments made pursuant to this Section 8.


(f)           After giving effect to the assignments referenced in this Section
8, the Borrower, the Administrative Agent and the Lenders hereby approve the
allocation of the Committed Sums as set forth on Annex D hereto.


SECTION 9. Effect of Amendment.


(a)           This Seventh Amendment (i) except as expressly provided herein,
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Credit Agreement or of any of the instruments or
agreements referred to therein, and (ii) shall not prejudice any right or rights
which the Administrative Agent, the Collateral Agent, or the Lenders may now or
hereafter have under or in connection with the Credit Agreement, as amended by
this Seventh Amendment.  Except as otherwise expressly provided by this Seventh
Amendment, all of the terms, conditions and provisions of the Credit Agreement
shall remain the same.  It is declared and agreed by each of the parties hereto
that the Credit Agreement, as amended hereby, shall continue in full force and
effect, and that this Seventh Amendment and such Credit Agreement shall be read
and construed as one instrument.


(b)           Each of the undersigned Guarantors hereby consents to and accepts
the terms and conditions of this Seventh Amendment and the transactions
contemplated thereby, agrees to be bound by the terms and conditions thereof,
and ratifies and confirms that each Guaranty and each of the other Loan
Documents to which it is a party is, and shall remain, in full force and effect
after giving effect to this Seventh Amendment.  The Borrower and each of the
other Loan Parties hereby confirm and agree that all Liens and other security
now or hereafter held by the Collateral Agent for the benefit of the Lenders as
security for payment of the Obligations are the legal, valid, and binding
obligations of the Borrower and the Loan Parties, remain in full force and
effect, are unimpaired by this Seventh Amendment, and are hereby ratified and
confirmed as security for payment of the Obligations.


SECTION 10. Miscellaneous.  This Seventh Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law.  The captions in this Seventh Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.  This Seventh Amendment may be executed in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Seventh Amendment, it
shall not be necessary to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Seventh Amendment by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Seventh Amendment.


SECTION 11. Entire Agreement.  THE CREDIT AGREEMENT (AS AMENDED BY THIS SEVENTH
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 12. Additional Further Assurances.  The parties hereto each agree to
execute from time to time such further documents as may be necessary to
implement the terms of this Seventh Amendment.


SECTION 13. Non-Consenting Lenders.  Notwithstanding anything to the contrary
set forth in this Seventh Amendment, the Lenders listed on Annex H hereto but
not on Annex D hereto are parties to this Seventh Amendment for the sole purpose
of effecting the assignments set forth in Section 8 hereof.


Remainder of Page Intentionally Blank.
Signature Pages to Follow.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first above written.






MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership, as Borrower


 
By:
MARTIN OPERATING GP LLC,

 
its General Partner



 
By:
MARTIN MIDSTREAM PARTNERS L.P.,

 
its Sole Member



By:           MARTIN MIDSTREAM GP LLC,
its General Partner




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership, as a Guarantor


 
By:
MARTIN MIDSTREAM GP LLC,

 
its General Partner





By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

MARTIN OPERATING GP LLC,
a Delaware limited liability company, as a Guarantor


 
By:
MARTIN MIDSTREAM PARTNERS L.P.,

 
its Sole Member



By:           MARTIN MIDSTREAM GP LLC,
its General Partner




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

PRISM GAS SYSTEMS I, L.P., a Texas limited partnership, as a Guarantor


By:           Prism Gas Systems GP, L.L.C., its General Partner




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Treasurer




PRISM GAS SYSTEMS GP, L.L.C., as a Guarantor




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Treasurer





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

PRISM GULF COAST SYSTEMS, L.L.C., as a Guarantor




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Treasurer





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

MCLEOD GAS GATHERING AND PROCESSING
COMPANY, L.L.C., as a Guarantor




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Sole Manager





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

WOODLAWN PIPELINE CO., INC.,
a Texas corporation, as a Guarantor




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

PRISM LIQUIDS PIPELINE, LLC,
a Texas limited liability company, as a Guarantor




By:           /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President











[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent




By:           /s/ Susan Khokher
Name:           Susan Khokher
Title:           Manager, Agency





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender and as L/C Issuer




By:           /s/ Jason S. York
Jason S. York
Authorized Signatory





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as Syndication Agent and a Lender




By:           /s/ Thomas E. Stelmar, Jr.
Name:           Thomas E. Stelmar, Jr.
Title:           Vice President



[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender




By:           /s/ Brian Williams
Name:           Brian Williams
Title:           Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK, as Co-Documentation Agent and a Lender




By:           /s/Randy Petersen
Name:           Randy Petersen
Title:           Senior Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE, LLC, as Co-Documentation Agent and a Lender




By:           /s/ Irja R. Otsa
Name:           Irja R. Otsa
Title:           Associate Director




By:           /s/ Mary E. Evans
Name:           Mary E. Evans
Title:           Associate Director

[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender




By:           /s/ C. David Yates
Name:           C. David Yates
Title:           Managing Director



[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender




By:           /s/ Brandon Kelley
Name:           Brandon Kelley
Title:           Senior Vice President



[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender




By:           /s/ Brian Enzler
Name: Brian Enzler
Title:           Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender




By:           /s/ Julie Castano
Name:           Julie Castano
Title:           Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender




By:           /s/ Daniel A. Davis
Name:           Daniel A. Davis
Title:           Senior Vice President



[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

NATIXIS, as a Lender




By:           /s/ Daniel Payer
Name:           Daniel Payer
Title:           Managing Director


By:           /s/ Louis P. Laville, III
Name:           Louis P. Laville, III
Title:           Managing Director



[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB, as a Lender




By:           /s/ Garrett McKinnon
Name:           Garrett McKinnon
Title:           Senior Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/ Mark B. Grover
Name:           Mark B. Grover
Title:           Senior Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

COMPASS BANK, as successor in interest to Guaranty Bank, as an Assignor




By:           /s/ Brandon Kelley
Name:           Brandon Kelley
Title:           Senior Vice President





[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

CATERPILLAR FINANCIAL SERVICES
CORPORATION, as an Assignor




By:           /s/ Michael M. Ward
Name:           Michael M. Ward
Title:           Credit & Operation Manager






 











[SIGNATURE PAGE TO WAIVER AND SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



ANNEX A


Credit Agreement




 




MARTIN OPERATING PARTNERSHIP L.P.,
as the Borrower,
MARTIN MIDSTREAM PARTNERS L.P.,
as a Guarantor,
ROYAL BANK OF CANADA,
as Administrative Agent, Collateral Agent
and L/C Issuer,
WELLS FARGO BANK, N.A.,
as Syndication Agent


UBS SECURITIES LLC,
REGIONS BANK
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents,


and


The Lenders Party Hereto
_________________________________________
 
$350,000,000.00
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 10, 2005
_________________________________________
 
WELLS FARGO SECURITIES, LLC,
and
RBC CAPITAL MARKETS


Joint Lead Arrangers and Joint Book Runners
_________________________________________
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 5
Section 1.01    Defined Terms. 5
Section 1.02    Other Interpretive Provisions. 30
Section 1.03    Accounting Terms. 31
Section 1.04    Rounding. 31
Section 1.05    Other. 31


ARTICLE II. THE COMMITMENTS AND COMMITTED BORROWINGS 31
Section 2.01    Loans. 31
Section 2.02    Committed Borrowings, Conversions and Continuations of Loans.31
Section 2.03    Prepayments. 33
Section 2.04    Reduction or Termination of Commitments. 35
Section 2.05    Repayment of Loans. 35
Section 2.06    Interest. 35
Section 2.07    Fees. 36
Section 2.08    Computation of Interest and Fees. 36
Section 2.09    Evidence of Debt. 36
Section 2.10    Payments Generally. 37
Section 2.11    Sharing of Payments. 38
Section 2.12    Priority of Hedging Obligations. 39
Section 2.13    Letters of Credit. 39
Section 2.14    Replacement of Lenders. 46
Section 2.15    Increase in Aggregate Committed Sum. 47


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 50
Section 3.01    Taxes. 50
Section 3.02    Illegality. 52
Section 3.03    Inability to Determine Rates. 52
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. 53
Section 3.05    Funding Losses. 53
Section 3.06    Matters Applicable to all Requests for Compensation. 54
Section 3.07    Survival. 54


ARTICLE IV. CONDITIONS PRECEDENT TO COMMITTED BORROWINGS 54
Section 4.01    Conditions to Initial Credit Extension. 54
Section 4.02    Conditions to all Loans and L/C Credit Extension. 57


ARTICLE V. REPRESENTATIONS AND WARRANTIES 58
Section 5.01    Existence; Qualification and Power; Compliance with Laws. 59
Section 5.02    Authorization; No Contravention. 59
Section 5.03    Governmental Authorization. 59
Section 5.04    Binding Effect. 59
Section 5.05    Financial Statements; No Material Adverse Effect. 59
Section 5.06    Litigation. 60
Section 5.07    No Default. 60
Section 5.08    Ownership of Property; Liens. 60
Section 5.09    Environmental Compliance. 60
Section 5.10    Insurance. 60
Section 5.11    Taxes. 60
Section 5.12    ERISA Compliance. 61
Section 5.13    Subsidiaries and other Investments. 61
Section 5.14    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act; Use of Proceeds. 61
Section 5.15    Disclosure. 62
Section 5.16    Labor Matters. 62
Section 5.17    Compliance with Laws. 62
Section 5.18    Third Party Approvals. 62
Section 5.19    Solvency. 62
Section 5.20    Collateral. 63
Section 5.21    Concerning the Vessels. 63
Section 5.22    Intellectual Property; Licenses, etc. 64
Section 5.23    OFAC. 64
Section 5.24    USA PATRIOT Act. 64


ARTICLE VI. AFFIRMATIVE COVENANTS 64
Section 6.01    Financial Statements. 64
Section 6.02    Certificates; Other Information. 65
Section 6.03    Notices. 66
Section 6.04    Payment of Obligations. 67
Section 6.05    Preservation of Existence, Etc. 67
Section 6.06    Maintenance of Assets and Business. 67
Section 6.07    Maintenance of Insurance. 67
Section 6.08    Compliance with Laws and Contractual Obligations. 67
Section 6.09    Books and Records. 68
Section 6.10    Inspection Rights. 68
Section 6.11    Compliance with ERISA. 68
Section 6.12    Use of Proceeds. 68
Section 6.13    Material Agreements. 68
Section 6.14    Concerning the Vessels. 68
Section 6.15    Guaranties and other Collateral Documents. 69
Section 6.16    Company Identity. 69
Section 6.17    Further Assurances; Additional Collateral. 70


ARTICLE VII. NEGATIVE COVENANTS 71
Section 7.01    Liens. 71
Section 7.02    Investments and Acquisitions. 73
Section 7.03    Hedging Agreements. 75
Section 7.04    Indebtedness. 75
Section 7.05    Lease Obligations. 76
Section 7.06    Fundamental Changes. 76
Section 7.07    Dispositions. 76
Section 7.08    Restricted Payments; Distributions and Redemptions. 77
Section 7.09    ERISA. 77
Section 7.10    Nature of Business. 77
Section 7.11    Transactions with Affiliates. 77
Section 7.12    Burdensome Agreements. 78
Section 7.13    Use of Proceeds. 78
Section 7.14    Amendments to Material Agreements; Amendment to Omnibus
Agreement  Administrative Fee. 78
Section 7.15    Financial Covenants. 79
Section 7.16    Certain Matters Relating to Waskom, PIPE and other Permitted
Joint Ventures. 79


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 80
Section 8.01    Events of Default. 80
Section 8.02    Remedies Upon Event of Default. 82
Section 8.03    Application of Proceeds of Collateral. 83


ARTICLE IX. AGENTS 84
Section 9.01    Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements. 84
Section 9.02    Delegation of Duties. 85
Section 9.03    Default. 85
Section 9.04    Liability of Administrative Agent. 87
Section 9.05    Reliance by Administrative Agent. 88
Section 9.06    Notice of Default. 88
Section 9.07    Credit Decision; Disclosure of Information by Administrative
Agent. 89
Section 9.08    Indemnification of Administrative Agent and the Collateral
Agent.89
Section 9.09    Administrative Agent and Collateral Agent in their Individual
Capacities. 89
Section 9.10    Successor Agents. 90
Section 9.11    Other Agents; Lead Managers. 91


ARTICLE X. MISCELLANEOUS 91
Section 10.01    Amendments, Release of Collateral, Etc. 91
Section 10.02    Notices and Other Communications; Facsimile Copies. 93
Section 10.03    No Waiver; Cumulative Remedies. 94
Section 10.04    Attorney Costs; Expenses and Taxes. 94
Section 10.05    Indemnification. 95
Section 10.06    Payments Set Aside. 96
Section 10.07    Successors and Assigns. 96
Section 10.08    Confidentiality. 98
Section 10.09    Set-off. 99
Section 10.10    Interest Rate Limitation. 99
Section 10.11    Counterparts. 100
Section 10.12    Integration. 100
Section 10.13    Survival of Representations and Warranties. 100
Section 10.14    Severability. 100
Section 10.15    Foreign Lenders. 100
Section 10.16    Governing Law. 101
Section 10.17    Waiver of Right to Trial by Jury, Etc. 102
Section 10.18    Master Consent to Assignment. 102
Section 10.19    USA PATRIOT Act Notice. 102
Section 10.20    Restatement of Existing Credit Agreement. 103
Section 10.21    ENTIRE AGREEMENT. 103
 
SIGNATURES                                 S-1


SCHEDULES
 1.01(a)      Applicable Rate
 1.01(b)          Designated Martin Shareholders
 1.01(c)      Material Agreements
 2.01      Committed Sums
 4.01                      Post-Closing Items and Conditions
 5.13                      Subsidiaries and other Equity Investments
 5.18      Certain Restrictions on Transfer
 5.21      Vessels
 6.17                      Non-Pledgeable Assets (Prism Acquisition)
 7.01                      Existing Liens
 7.04              Indebtedness on Seventh Amendment Effective Date\
10.02            Addresses for Notices to Borrower, Guarantors, Administrative
Agent and Colla
 
 
 

 
 
 



EXHIBITS
 
Exhibit:                 Form of:
 
A-1       Committed Loan Notice
A-2       Conversion/Continuation Notice
B           Note
C           Compliance Certificate
D          Assignment and Assumption
E-1       Subsidiary Guaranty
E-2       Guaranty (MLP)
F           Legal Opinion of Baker Botts L.L.P.
G-1       Borrower Pledge and Security Agreement
G-2       MLP Pledge and Security Agreement
G-3       Subsidiary Pledge and Security Agreement
H          Master Consent to Assignment
I           [Reserved]
J           U.S. Vessel Mortgage



 
 

--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November
10, 2005, among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and ROYAL BANK OF
CANADA, a Canadian chartered bank under and governed by the provisions of the
Bank Act, being S.C. 1991, c.46, as Administrative Agent and Collateral Agent.
The Borrower, the MLP, Royal Bank of Canada, as administrative agent and as a
lender, and certain other agents and lenders entered into that certain Credit
Agreement dated as of November 6, 2002, as amended by that certain First
Amendment to Credit Agreement dated as of December 23, 2003 (as amended, the
“Original Credit Agreement”).
The Original Credit Agreement was amended and restated by that certain Amended
and Restated Credit Agreement dated as of October 29, 2004, among the Borrower,
the MLP, Royal Bank of Canada, as administrative agent and as a lender, and
certain other agents and lenders parties thereto, as amended by that certain
First Amendment to Credit Agreement dated as of May 3, 2005, and that certain
Limited Waiver and Second Amendment to Credit Agreement dated as of July 15,
2005 (as amended, the “Existing Credit Agreement”).
The Borrower has requested, and the Administrative Agent and the Lenders have
agreed, to amend and restate the Existing Credit Agreement and to refinance,
rearrange, increase and extend all of the obligations and indebtedness
outstanding thereunder, all subject to the terms and conditions set forth below.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Defined Terms.


 
As used in this Agreement, the following terms shall have the meanings set forth
below:


Acquisition means any acquisition by a Company of assets (other than (i) assets
acquired in the ordinary course of business in connection with or incidental to
its then existing businesses and operations and (ii) equity interests). For the
avoidance of doubt, the acquisition of Vessels shall not be considered a
transaction in the ordinary course of business.


Act has the meaning specified in Section 5.24.


Administrative Agent means Royal Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partners;
or (b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.


Agent/Arranger Fee Letters has the meaning specified in Section 2.07(b).


Agent-Related Persons means the Administrative Agent, the Collateral Agent, and
the Arrangers (including any successor administrative agent and collateral
agent), together with their respective Affiliates (including, without
limitation, Wells Fargo Bank, N.A.), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons.


Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”


Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders in respect of the Facility (as the
same may have been increased, reduced or canceled as provided in the Loan
Documents). The Aggregate Committed Sum on the Seventh Amendment Effective date
is $350,000,000.00.


Agreement means this Second Amended and Restated Credit Agreement, as renewed,
extended, amended or restated from time to time.


Applicable Rate means, on any date of determination, the percentages per annum
set forth on Schedule 1.01(a) hereto with respect to the Type of Credit
Extension or commitment fee that corresponds to the Leverage Ratio at such date
of determination, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a).
Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the date of delivery of such
Compliance Certificate pursuant to Section 6.02; provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section, then Pricing Level 6 shall apply until the
Borrower furnishes the required Compliance Certificate to the Administrative
Agent.
The Applicable Rate in effect from the Seventh Amendment Effective Date through
the date of adjustment based on the Compliance Certificate delivered in
connection with the fiscal quarter ending March 31, 2011, shall be Pricing Level
3.
Approved Fund means any Fund that is administered or managed by a Lender, an
Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.


Arrangers means, collectively, Wells Fargo Securities, LLC, in its capacity as
left lead arranger and left book runner, and RBC Capital Markets, in its
capacity as right lead arranger and right book runner.


Assignment and Assumption means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07), and accepted by the Administrative Agent
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent.


Attorney Costs means and includes the fees and disbursements of any law firm or
other external counsel.


Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.


Availability Period shall have the meaning set forth in Section 2.01(a).


Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.


Bankruptcy Event with respect to a Person means that (A) such Person institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any material part of its
property or takes any action to effect any of the foregoing; or (B) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or (C) any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding.


Base Rate means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum
determined by the Administrative Agent from time to time in its sole discretion
as its prime commercial lending rate for such day for United States Dollar loans
made in the United States, and (c) the Eurodollar Rate for an Interest Period of
one month plus 1.00%.  The Administrative Agent’s prime commercial lending rate
is not necessarily the lowest rate that it is charging any corporate
customer.  Any change in such rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.


Base Rate Loan means a Loan that bears interest based on the Base Rate.


Board means the Board of Governors of the Federal Reserve System of the United
States of America.


Borrower has the meaning set forth in the introductory paragraph hereto.


Borrower Affiliate means the Borrower, the Borrower General Partner, the MLP,
the MLP General Partner, and each of their respective Subsidiaries.


Borrower General Partner means the general partner of the Borrower. As of the
Closing Date, the general partner of the Borrower is Martin Operating GP LLC, a
Delaware limited liability company.


Borrower Operating Agreements means the Organization Documents of each of the
MLP General Partner, the MLP, the Borrower General Partner, the Borrower and
each of their respective Subsidiaries.


Borrower Security Agreement means the Second Amended and Restated Pledge and
Security Agreement executed by the Borrower substantially in the form of Exhibit
G-1, together with all supplements, amendments and restatements thereof.


Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the applicable offshore Dollar interbank market.


Canadian Person means a Person organized under the laws of Canada or a Canadian
province.


Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.  For the avoidance of doubt, as used in this Agreement, the
terms Capital Expenditure, capital expenditure and expenditure shall not include
expenditures for Acquisitions.


Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.


Caribbean Person means a Person organized under the laws of a country located in
the Caribbean region.


Cash Collateralize means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash and deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent, the Collateral
Agent, and the L/C Issuer (which documents hereby are consented to by the
Lenders).


Cash Equivalents means:


(a)           United States Dollars;


(b)           direct general obligations, or obligations of, or obligations
fully and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than thirteen (13) months, but excluding any
such securities whose terms do not provide for payment of a fixed dollar amount
upon maturity or call for redemptions;


(c)           certificates of deposit and eurodollar time deposits with
maturities of thirteen (13) months or less, bankers acceptances with maturities
not exceeding one hundred eighty (180) days, overnight bank deposits and other
similar short term instruments, in each case with any domestic commercial bank
(i) having capital and surplus in excess of $250,000,000 and (ii) (A) having a
rating of at least “A2” by Moody’s and at least “A” by S&P or (B) that is a
Lender not rated by Moody’s and/or S&P;


(d)           repurchase obligations with a term of not more than thirteen (13)
months for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications in
clause (c) above;


(e)           commercial paper (having original maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P; and


(f)           money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above.


Casualty or Condemnation Disposition has the meaning set forth in the definition
of “Disposition.”


Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the L/C Issuer (or,
for purposes of Section 3.04(b), by any lending office of such Lender or by such
Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


Change of Control means the occurrence of any one or more of the following:
(a)           any "Person" or "Group" (within the meaning of Sections 13(d) and
14(d) under the Exchange Act) (other than the Permitted Holders) is or shall (i)
be the "beneficial owner" (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 50% or more on a fully diluted basis of the voting and/or
economic interest in Martin Resource's capital stock or other Equity Interests
or (ii) has obtained the power (whether or not exercised) to elect a majority of
Martin Resource's directors;
(b)           Martin Resource's board of directors shall cease to consist of a
majority of Continuing Directors (with the term "Continuing Directors" meaning
(i) Martin Resource's directors on the Seventh Amendment Effective Date and (ii)
each other director if such other director's nomination for election to Martin
Resource's board of directors is recommended by a majority of then Continuing
Directors or is recommended by a committee of the board of directors, a majority
of which comprises then Continuing Directors); or
(c)           Martin Resource ceases to own and control, beneficially and of
record, directly or indirectly, a majority of the Equity Interests in MLP
General Partner or fails to control, directly or indirectly, the management of
the MLP General Partner; or MLP General Partner shall cease to be the sole
general partner of the MLP or the MLP ceases to own and control, beneficially
and of record, directly or indirectly, all Equity Interests in the Borrower or
fails to control, directly or indirectly, the management of the Borrower.
 
Closing Date means November 10, 2005.


Code means the Internal Revenue Code of 1986.


Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by the MLP, the Borrower General Partner, the
Borrower, and their respective Subsidiaries in or upon which a Lien now or
hereafter exists in favor of the Lenders, or the Collateral Agent on behalf of
the Lenders (including stock and other equity interests), whether under this
Agreement, the Collateral Documents, or under any other document executed by any
Borrower Affiliate and delivered to the Administrative Agent or the Lenders.


Collateral Agent means Royal Bank, in its capacity as collateral agent under any
of the Loan Documents, or any successor collateral agent.


Collateral Documents means (a) each guaranty, pledge agreement, security
agreement, ship mortgage, fleet mortgage, mortgage, assignment, and all other
security agreements, deeds of trust, mortgages, chattel mortgages, assignments,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other similar agreements or instruments executed by the Borrower,
the MLP, the Borrower General Partner, any Guarantor, or any of their respective
Subsidiaries for the benefit of the Lenders and the Lender Swap Parties now or
hereafter delivered to the Lenders, the Administrative Agent or the Collateral
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the Uniform Commercial Code or comparable law) against the
Borrower, the MLP, the MLP General Partner, any Guarantor, or any of their
respective Subsidiaries, as debtor, in favor of the Lenders or the Collateral
Agent for the benefit of the Lenders and the Lender Swap Parties as secured
party to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.


Commitment means, as to each Lender, its obligation (i) to make Committed Loans
to the Borrower pursuant to Section 2.01, in an amount at any one time
outstanding not to exceed its Committed Sum, and (ii) to purchase participations
in L/C Obligations pursuant to Section 2.13, in an aggregate principal amount at
any one time outstanding not to exceed, when aggregated with the Loans made
pursuant to Section 2.01, its Committed Sum, in each case as such amount may be
reduced or adjusted from time to time in accordance with this Agreement
(collectively, the “Aggregate Commitments”).


Committed Borrowing means a borrowing consisting of simultaneous Committed Loans
of the same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.


Committed Loan has the meaning specified in Section 2.01(a).


Committed Loan Notice means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1 or A-2, as
applicable.


Committed Sum means for any Lender, the amount stated beside such Lender’s name
on the most-recently amended Schedule 2.01 to this Agreement (which amount is
subject to increase, reduction, or cancellation in accordance with the Loan
Documents).


Company and Companies means, on any date of determination thereof, the MLP, the
Borrower and each of their respective Subsidiaries.


Compliance Certificate means a certificate substantially in the form of Exhibit
C.


Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income,
(b) Consolidated Interest Charges, (c) the amount of taxes, based on or measured
by income, used or included in the determination of such Consolidated Net
Income, (d) the amount of depreciation, depletion, and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the MLP and its Subsidiaries on a consolidated basis.


Consolidated Funded Debt means, as of any date of determination, for the MLP and
its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Letters of Credit and all other
Obligations hereunder), (b) Attributable Indebtedness with respect to Capital
Leases, (c) Attributable Indebtedness with respect to Synthetic Lease
Obligations, and (d) without duplication, all Guaranty Obligations with respect
to Indebtedness of the type specified in subsections (a) through (c) above.


Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
fees, charges and related expenses of the MLP and its Subsidiaries in connection
with Indebtedness (including capitalized interest), in each case to the extent
treated as interest in accordance with GAAP.


Consolidated Net Income means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, the net income or net loss of the MLP and its
Subsidiaries from continuing operations, provided that there shall be excluded
from such net income (to the extent otherwise included therein): (a) the income
(or loss) of any entity other than a Subsidiary in which the MLP or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the MLP or such Subsidiary in the form of cash
dividends or similar cash distributions, (b) net extraordinary gains and losses
(other than, in the case of losses, losses resulting from charges against net
income to establish or increase reserves for potential environmental liabilities
and reserves for exposure under rate cases), (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets, (d) proceeds of any
insurance on property, plant or equipment other than business interruption
insurance, (e) any gain or loss, net of taxes, on the sale, retirement or other
disposition of assets (including the capital stock or other equity ownership of
any other person, but excluding the sale of inventories in the ordinary course
of business), and (f) the cumulative effect of a change in accounting
principles.


Consolidated Secured Funded Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, Consolidated Funded Debt that
is secured by Lien(s) on any asset(s) of any Company.


Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


Credit Extension means (a) a Committed Borrowing and (b) an L/C Credit
Extension.


Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.


Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.


Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.


Defaulting Lender  means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer and each Lender.


Disposition or Dispose means the sale, transfer, license, or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer, or other disposal (including
any damage to, loss or destruction of any property, or other event resulting in
payments being made to a Person under an insurance policy or as a result of any
condemnation or Vessel requisition) (a “Casualty or Condemnation Disposition”) ,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. For the avoidance of doubt, the term Disposition
shall not include the issuance by a Person of its own equity interests.


Distribution Loan means a Committed Loan which is made in whole or in part for
the purpose of paying a Quarterly Distribution or for the purpose of reimbursing
the General Partner for the purchase price of partnership units purchased under
the MLP’s long-term incentive plan.


Dollar or $ means lawful money of the United States of America.


Domestic Person means any corporation, general partnership, limited partnership,
or limited liability company that is organized under the laws of the United
States of America or any state thereof or the District of Columbia.


Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless a Default
or Event of Default shall have occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, the MLP, any Martin Party, or any of their respective Affiliates or
Subsidiaries.


Engagement Letter has the meaning specified in Section 2.07(c).


Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Hazardous Materials Transportation
Authorization Act (49 U.S.C. § 5101 et seq.), the National Environmental Policy
Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Rivers and Harbors Act (33 U.S.C. § 401 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.


Equity Issuance means the issuance of any class of equity interests by the MLP,
other than issuance of equity interests solely to or for the benefit of any
directors or employees of a Company.


ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.


ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).


ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.


Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan:


(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Reuters LIBOR01 screen (or any successor thereto as may be selected by the
Administrative Agent) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or


(b)           if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (expressed on a basis of 360 days) at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term comparable to such
Interest Period as would be offered by the Administrative Agent’s London Branch
to major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.


Eurodollar Rate Loan means a Committed Loan that bears interest at a rate based
on the Eurodollar Rate.


Event of Default means any of the events or circumstances specified in Article
VIII.


Evergreen Letter of Credit has the meaning specified in Section 2.13(b)(iii).


Exchange Act means the Securities Exchange Act of 1934, as amended.


Existing Credit Agreement has the meaning set forth in the recitals hereof.


Existing Letters of Credit means all Letters of Credit issued by Royal Bank
under the Existing Credit Agreement that are outstanding on the Closing Date.


Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01.


Family means, in respect of any individual, the heirs, legatees, descendants and
blood relatives to the third degree of consanguinity of such individual.


Family Trusts means, in respect of any individual, any trusts for the exclusive
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual has the exclusive right to control each such trust.


FATCA means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.


Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.


Fish Hook Gathering System means the “Gathering System” as such term is defined
in the Fish Hook Ownership and Operating Agreement.


Fish Hook Ownership and Operating Agreement means the Fish Hook Gathering System
Ownership and Operating Agreement dated as of February 1, 2004, between Prism
Gulf Coast (successor in interest to Prism Gas Systems, Inc.) and Panther.


Fixed Assets means the Vessels, real estate, and all other fixed assets, as such
term is used in accordance with GAAP, owned by the Borrower or any of its
Subsidiaries.


Foreign Investments means, without duplication, an Investment in a Canadian
Person that is not a Guarantor, acquisition and ownership of assets located in
Canada that do not constitute Collateral, an Investment in a Caribbean Person,
and acquisition and ownership of assets located in a Caribbean country.


Foreign Lender has the meaning specified in Section 10.15.


Foreign Subsidiary means a Subsidiary that is not a Domestic Person.


Fronting Exposure means, at any time there is a Defaulting Lender, with respect
to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of all outstanding
L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.


GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.


Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


Guarantors means any Person, including the MLP and every present and future
Subsidiary of Borrower and the MLP, which undertakes to be liable for all or any
part of the Obligations by execution of a Guaranty, or otherwise.


Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit E-1 or Exhibit E-2.


Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such guarantying
Person may be liable pursuant to the terms of the instrument embodying such
Guaranty Obligation, unless the outstanding amount of such primary obligation
and the maximum amount for which such guarantying Person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.


Hazardous Substance means any substance the Release or threatened Release of
which into the environment poses a threat to, or is regulated to protect, human
health, safety, public welfare, or the environment, including without
limitation:  (a) any “hazardous substance,” “pollutant” or “contaminant,” and
any “petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.) (“CERCLA”), (b)
“solid waste” as defined by the federal Solid Waste Disposal Act (42 U.S.C. §§
6901 et seq.), (c) asbestos or a material containing asbestos, (d) any material
that contains lead or lead-based paint, (e) any item or equipment that contains
or is contaminated by polychlorinated biphenyls, (f) any radioactive material,
(g) urea formaldehyde, (h) putrescible materials, (i) infectious materials, (j)
toxic microorganisms, including mold, or (k) any substance the presence or
Release of which requires reporting, investigation or remediation under any
Environmental Law.


Honor Date has the meaning set forth in Section 2.13(c)(i).


Increase Effective Date has the meaning set forth in Section 2.15(b).


Indebtedness means, as to any Person at a particular time, all of the following:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;


(c)           net obligations under any Swap Contract in an amount equal to (i)
if such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the marked-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;


(d)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;


(e)           Capital Leases and Synthetic Lease Obligations;


(f)           Off-Balance Sheet Indebtedness; and


(g)           all Guaranty Obligations of such Person in respect of any of the
foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders.  The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.


Indemnified Liabilities has the meaning set forth in Section 10.05.


Indemnitees has the meaning set forth in Section 10.05.


Initial Financial Statements means the unaudited consolidated balance sheet of
the MLP and its Subsidiaries as at June 30, 2005, and the related statements of
income and cash flows for such fiscal quarter and for the portion of the MLP’s
fiscal year then ended.


Interest Coverage Ratio means, as of any date of determination, the ratio of (a)
Consolidated EBITDA for the period of the four prior fiscal quarters ending on
such date to (b) the sum of (i) Consolidated Interest Charges paid in cash
during such period (excluding all upfront, arrangement, structuring, consent,
legal, professional and advisory fees and expenses related to the Seventh
Amendment), and (ii) imputed interest charges on Synthetic Leases, of the MLP
and its Subsidiaries during such period.


Interest Payment Date means, (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date applicable to such Base Rate Loan.


Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three, six, or, with the
consent of each Lender, nine or twelve months thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(c)           no Interest Period shall extend beyond the scheduled Maturity Date
for the applicable Eurodollar Rate Loan.


Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the MLP’s or the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.


Investment means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person or (b) a loan, advance or capital contribution to,
guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property.


IRS means the United States Internal Revenue Service.


Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.


L/C Advance means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.


L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


L/C Issuer means any affiliate, unit, or agency of Royal Bank or any other
Lender which has agreed to issue one or more Letters of Credit at the request of
the Borrower with the consent of the Administrative Agent (which approval shall
not be unreasonably withheld).


L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.


Lender has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.


Lender Hedging Agreement means a Swap Contract between a Company and a Lender
Swap Party.


Lender Swap Party means any Person that, at the time it enters into a Swap
Contract with any Loan Party, is a Lender or an Affiliate of a Lender.  In no
event shall any Lender Swap Party acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to obligations under Lender Hedging
Agreements.  In no event shall the approval of any such Person in its capacity
as Lender Swap Party be required in connection with the release or termination
of any security interest or Lien of the Administrative Agent or the Collateral
Agent.  For the avoidance of doubt, “Lender Swap Party” shall not include any
Participant of a Lender pursuant to Section 10.07(d) other than to the extent
that such Participant is otherwise a Lender or an Affiliate of a Lender.


Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.


Letter of Credit means any standby letter of credit issued hereunder, and shall
include all Existing Letters of Credit.


Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.


Letter of Credit Expiration Date means the day that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).


Letter of Credit Sublimit means an amount equal to the lesser of (a) the
Aggregate Committed Sum and (b) $30,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Committed Sum.


Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated basis,
the ratio of (a) Consolidated Funded Debt as of the determination date to (b)
Consolidated EBITDA for the period of the four fiscal quarters ending on such
date.


Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.


Limited Partnership Agreement (Borrower) means the Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of November 6, 2002,
as the same may be amended, restated or otherwise modified in accordance with
Section 7.14.


Limited Partnership Agreement (MLP) means the Second Amended and Restated
Agreement of Limited Partnership of the MLP dated as of November 25, 2009, as
amended by that certain Amendment No. 1 to Second Amended and Restated Agreement
of Limited Partnership of MLP dated January 5, 2011 and that certain Amendment
No. 2  to Second Amended and Restated Agreement of Limited Partnership of MLP
dated January 31, 2011, as the same may be further amended, restated or
otherwise modified in accordance with Section 7.14.


Loan means an extension of credit by a Lender to the Borrower pursuant to
Section 2.01.


Loan Documents means this Agreement, each Note, the Master Consent to
Assignment, each of the Collateral Documents, the Agent/Arranger Fee Letters,
the Engagement Letter, each Committed Loan Notice, each Compliance Certificate,
the Guaranties, each Letter of Credit Application, and each other agreement,
document or instrument executed and delivered by a Company from time to time in
connection with this Agreement and the Notes.


Loan Party means each of the Borrower, each Guarantor, and each Borrower
Affiliate that executes one or more Loan Documents.


Martin Gas Marine means Martin Gas Marine LLC, a Texas limited liability
company.


Martin Gas Sales means Martin Gas Sales, Inc., a Texas corporation.


Martin Party means Martin Resource or any Subsidiary of Martin Resource, other
than the MLP General Partner, the MLP, the Borrower General Partner, the
Borrower and its Subsidiaries.


Martin Resource means Martin Resource Management Corporation, a Texas
corporation.


Master Consent to Assignment means the Master Consent to Assignment,
substantially in the form of Exhibit H.


Matagorda Gathering System means the “Gathering System” as such term is defined
in the Matagorda Operating Agreement.


Matagorda Operating Agreement means the Matagorda Gathering System Ownership and
Operating Agreement dated as of December 28, 2000, between Prism Gulf Coast
(successor in interest to Prism Gas Systems, Inc.) and Panther.


Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or the MLP and its Subsidiaries taken as a whole,
(b) a material adverse effect on the ability of the Borrower or the MLP to
perform its obligations under the Loan Documents to which it is a party, (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower, the MLP, or any other Loan Party of any
Loan Document, or (d) a material adverse effect on the ability of the
Administrative Agent, the Collateral Agent or the Lenders to enforce its or
their remedies under any Loan Document.


Material Agreements means (a) the agreements set forth on Schedule 1.01(c)
hereto, and (b) any other contract material to the business of the MLP or the
Borrower to which the Borrower or any Borrower Affiliate is a party if the
termination of such contract could be reasonably expected to have a Material
Adverse Effect.  “Material Agreement” means each of such Material Agreements.


Maturity Date means (a) the Stated Maturity Date, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of all Commitments
under this Agreement.


Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.


Midstream Business means (a) terminalling and storage services for petroleum
products and by-products, (b) natural gas gathering, processing, storage and LPG
and natural gas distribution, (c) marine transportation services for petroleum
products and by-products, (d) sulfur gathering, processing and distribution, (e)
fertilizer manufacturing and marketing and (f) other businesses reasonably
related to the foregoing clauses (a) through (e).


MLP means Martin Midstream Partners L.P., a Delaware limited partnership.


MLP General Partner means the general partner of the MLP.  As of the Closing
Date, the general partner of the MLP is Martin Midstream GP LLC, a Delaware
limited liability company.


MLP Security Agreement means the Second Amended and Restated Pledge and Security
Agreement executed by the MLP substantially in the form of Exhibit G-2, together
with all supplements, amendments and restatements thereof.


Mortgages means the mortgages, leasehold mortgages, deeds of trust, or similar
instruments executed by any of the Loan Parties in favor of the Collateral
Agent, for the benefit of the Lenders and the Lender Swap Parties, including
without limitation, the Vessel Mortgages, and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution therefor,
and Mortgage means each of such Mortgages).


Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.


Net Cash Proceeds means:




(a)           with respect to any Disposition, cash (including all cash received
by way of deferred payment as and when received and payment of amounts due under
any insurance policy) received by a Company in connection with and as
consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with the consummation of such transaction);


(b)           with respect to any Indebtedness, proceeds of such Indebtedness
received by a Company after payment of underwriting discounts and commissions,
closing costs, and other out-of-pocket expenses incurred in connection with the
issuance of such Indebtedness; and


(c)           with respect to any Equity Issuance, cash received, on or after
the date of incurrence of such Equity Issuance, by the MLP from such Equity
Issuance after payment of underwriting discounts and commissions, closing costs,
and other out-of-pocket expenses incurred by the MLP in connection with such
Equity Issuance.


Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.


Non-Pledgeable Collateral has the meaning set forth in Section 6.17 hereof.


Non-Pledging Prism Companies means, collectively, Matagorda Gathering System,
Waskom and PIPE.
 
Nonrenewal Notice Date has the meaning specified in Section 2.13(b)(iii).


Notes means the promissory notes, substantially in the form of Exhibit B, and
all renewals or extensions of any part thereof, evidencing the obligation of
Borrower to repay the Loans, and “Note” means any one of such promissory notes
issued hereunder.


Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding.  In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.12 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender Swap Party arising pursuant to
any Lender Hedging Agreement.


Obligor means the Borrower or any other Person (other than the Administrative
Agent, the Collateral Agent, the L/C Issuer or any other Lender) obligated under
any Loan Document.


Off-Balance Sheet Indebtedness of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any sale and leaseback transaction which is
not a Capital Lease, or (c) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (c) operating leases.


Omnibus Agreement means the Omnibus Agreement dated as of November 1, 2002,
among the MLP, the Borrower, the MLP General Partner, and Martin Resource, as
amended by such parties pursuant to Amendment No. 1 to the Omnibus Agreement
dated as of November 24, 2009 and as further amended in accordance with
Section 7.14.


Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.


Original Credit Agreement has the meaning set forth in the recitals hereof.


Other Taxes has the meaning specified in Section 3.01(b).


Outstanding Amount on any date (i) with respect to Committed Loans, means the
aggregate outstanding principal amount of all Committed Loans after giving
effect to any Committed Borrowings and prepayments or repayments occurring on
such date, (ii) with respect to any L/C Obligations, means the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date, and (iii) for purposes of Section 2.10(d) with respect to Obligations
under a Lender Hedging Agreement, means the amount then due and payable under
such Lender Hedging Agreement.


Panther means Panther Pipeline, Ltd., a Texas limited partnership.


Participant has the meaning specified in Section 10.07(d).


PBGC means the Pension Benefit Guaranty Corporation.


Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.


Permitted Holders means (a) Ruben S. Martin, III, (b) his heirs at law, and (c)
entities or trusts established by Ruben S. Martin, III for estate planning
purposes and owned by or established for his benefit or his heirs at law.
Permitted Joint Venture means any Person (other than a Subsidiary) in which the
Borrower owns (including ownership through its Subsidiaries) equity interests
representing less than 100% of the total outstanding equity interests of such
Person, provided that such Person is engaged only in the businesses that are
permitted for the Borrower and its Subsidiaries pursuant to Section 7.10.


Permitted Joint Venture Indebtedness has the meaning set forth in Section
7.16(a).


Permitted Joint Venture Liens has the meaning set forth in Section 7.16(a).


Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.


Person means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, company or other entity.


PESI means Panther Energy Services, Inc., a Texas corporation.


PIPE means Panther Interstate Pipeline Energy, LLC, a Texas limited liability
company, provided however that at such time that no Company owns any direct or
indirect equity interest in PIPE, the references to PIPE in this Agreement shall
no longer be applicable.


Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or any ERISA Affiliate.


Prism means Prism Gas Systems I, L.P., a Texas limited partnership.


Prism Acquisition means the acquisition by the Borrower of the Prism Interests
pursuant to the Prism Acquisition Documents.


Prism Acquisition Documents means the Prism Purchase Agreement and each other
agreement, document and instrument executed and delivered by the Borrower or any
other Obligor and any counterparty thereto in connection with the Borrower’s
acquisition of the Prism Interests.


Prism Gulf Coast means Prism Gulf Coast Systems, L.L.C., a Texas limited
liability company, a Subsidiary of the Borrower.


Prism Interests means the assets and properties (including equity interests) to
be acquired by the Borrower pursuant to the Prism Purchase Agreement.


Prism Matagorda Party means Prism Gulf Coast or any other subsidiary of the
Borrower that becomes as an “Owner” under the Matagorda Operating Agreement.


Prism PIPE Party means Prism Gulf Coast or any other subsidiary of the Borrower
that becomes an “Owner” under the Fish Hook Ownership and Operating Agreement.


Prism Purchase Agreement means the Purchase Agreement dated as of September 6,
2005, between the Borrower and the Prism Seller, with such amendments as may be
satisfactory to the Administrative Agent.


Prism Seller means, collectively, Natural Gas Partners V, L.P., a Delaware
limited partnership, Robert E. Dunn, William J. Diehnelt, Gene A. Adams, Philip
D. Gettig, Sharon L. Taylor and Scott A. Southard.


Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Committed Sum bears
to the Aggregate Committed Sums of all Lenders.


Quarterly Distributions means with respect to the Borrower, the distributions by
the Borrower of Available Cash (as defined in the Limited Partnership Agreement
(Borrower) as in effect on the Seventh Amendment Effective Date) or with respect
to MLP, the distributions by the MLP of Available Cash (as defined in the
Limited Partnership Agreement (MLP) as in effect on the Seventh Amendment
Effective Date).


Reduction Amount has the meaning set forth in the definition of “Triggering
Disposition.”


Register has the meaning set forth in Section 10.07(c).


Registered Public Accounting Firm has the meaning specified in the Securities
Laws and shall be independent of the MLP and the Borrower as prescribed by the
Securities Laws.


Reinvested means used for Capital Expenditures or Acquisitions in connection
with the Midstream Business of a Company or Investments in Persons permitted by
Section 7.02.


Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.


Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.


Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.


Request for Credit Extension means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, and (b)
with respect to an L/C Credit Extension, a Letter of Credit Application.


Required Lenders means (a) on any date of determination prior to the Maturity
Date, those Lenders holding more than 50% of the Aggregate Commitments; and
(b) on any date of determination on or after the Maturity Date, those Lenders
holding more than 50% of the Outstanding Amount of Loans and of L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


Responsible Officer means the president, chief executive officer, chief
financial officer, controller, treasurer or assistant treasurer of a
Person.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership, limited liability company, and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.


Returned Capital means, with respect to any Investment, Cash Equivalents
received by a Company with respect to such Investment by way of dividend,
distribution, repayment of loan or advance, or other return of capital, as the
case may be, in each case which amount has been set forth as “Returned Capital”
on a certificate of a Responsible Officer of the MLP delivered to the
Administrative Agent in connection with such returned capital; provided, that
the failure of such Responsible Officer to deliver such certificate to the
Administrative Agent shall result in the exclusion of such amount from “Returned
Capital.”
 
Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Committed Loans.


Rights means rights, remedies, powers, privileges, and benefits.


Royal Bank means Royal Bank of Canada.


Same-Day Borrowing has the meaning set forth in Section 2.02(f).


Sarbanes-Oxley Act means the Sarbanes-Oxley Act of 2002.


SEC means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.


Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the SEC or the Public
Company Accounting Oversight Board, as each of the foregoing may be amended and
in effect on any applicable date hereunder.  For purposes of the definition of
Internal Control Event, Securities Laws also includes the Sarbanes-Oxley Act.


Security Agreements means, collectively, the Borrower Security Agreement, the
Subsidiary Security Agreements, the MLP Security Agreement and all other
security agreements, or similar instruments, executed by any of the Loan Parties
in favor of the Collateral Agent for the benefit of the Lenders and the Lender
Swap Parties, and all supplements, assignments, amendments, and restatements
thereto (or any agreement in substitution therefore), and Security Agreement
means any one of such Security Agreements.


Senior Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated
basis, the ratio of (a) Consolidated Secured Funded Debt as of the determination
date to (b)  Consolidated EBITDA for the period of the four fiscal quarters
ending on such date.


Seventh Amendment means that certain Waiver and Seventh Amendment to Second
Amended and Restated Credit Agreement, dated as of April 15, 2011, among the
Borrower, the MLP, the Lenders party thereto, and the Administrative Agent.


Seventh Amendment Effective Date means April 15, 2011.


Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Indebtedness as its matures, and (c) it does not have unreasonably small
capital to conduct its businesses.


Stated Maturity Date means April 15, 2016.


Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


Subsidiary Security Agreement means each Pledge and Security Agreement, Amended
and Restated Pledge and Security Agreement or Second Amended and Restated Pledge
and Security Agreement executed by a Subsidiary of the Borrower substantially in
the form of Exhibit G-3, together with all supplements, amendments and
restatements thereof.


Successor means any Person approved by the Administrative Agent and the Required
Lenders. A Successor shall be approved by the Administrative Agent and the
Required Lenders if such Person has adequate industry experience and such
approval shall not be unreasonably conditioned, delayed or withheld.


Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a Master Agreement), including any such obligations
or liabilities under any Master Agreement.


Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).


Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which are depreciated for tax purposes by such
Person.  The amount of any Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.


Taxes has the meaning set forth in Section 3.01.


Threshold Amount at any time means an amount equal to 10% of the book value of
Borrower’s and its Subsidiaries’ consolidated assets measured as of the close of
the then most recent fiscal quarter end.


Triggering Disposition means any Disposition (including sales of stock of
Subsidiaries) (other than a transfer of assets by the Borrower or any Subsidiary
of the Borrower to the Borrower or to a Wholly-Owned Subsidiary of the Borrower)
with respect to which the Net Cash Proceeds realized by any Company for such
Disposition, when aggregated with the Net Cash Proceeds from all such other
Dispositions by all Companies occurring since the Seventh Amendment Effective
Date, equals or exceeds the Threshold Amount.  The portion of the Net Cash
Proceeds in excess of the Threshold Amount is herein called the “Reduction
Amount.”  For purposes of the definition of Triggering Disposition and Section
2.03(b)(i), Dispositions shall not include Dispositions permitted by
Section 7.07(a) or (b).


Type means, with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.


U.C.C. means the Uniform Commercial Code, as in effect in the state of New York.


Unauthorized Assignment means (a) an assignment by a Martin Party to any Person
other than another Martin Party of any of its rights or obligations under a
Material Agreement if such assignment could reasonably be expected to have a
Material Adverse Effect, or (b) a holder of Liens shall foreclose or there shall
occur a transfer in lieu of foreclosure or other involuntary transfer of any
interests of a Martin Party in a Material Agreement if such foreclosure could
reasonably be expected to have a Material Adverse Effect.


Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


Unreimbursed Amount has the meaning set forth in Section 2.13(c)(i).


U.S. Flag Vessels shall have the meaning set forth in Section 5.21(a).


U.S. Vessel Mortgage means (i) that certain Second Amended and Restated First
Preferred Fleet Mortgage dated as of November 10, 2005, executed by the Borrower
in favor of Royal Bank, as collateral agent, substantially in the form of
Exhibit J, as amended by that certain First Supplement to Second Amended and
Restated First Preferred Fleet Mortgage dated effective as of January 25, 2006,
that certain Addendum to First Supplement to Second Amended and Restated First
Preferred Fleet Mortgage dated March 2, 2006, that certain Second Supplement and
Amendment to Second Amended and Restated First Preferred Fleet Mortgage dated
effective as of June 30, 2006, that certain Third Supplement to Second Amended
and Restated First Preferred Fleet Mortgage dated effective as of November 22,
2006 as modified by that certain Addendum to Third Supplement to Second Amended
and Restated First Preferred Fleet Mortgage dated effective as of November 22,
2006, that certain Fourth Supplement to Second Amended and Restated First
Preferred Fleet Mortgage dated effective as of December 21, 2009, that certain
Fifth Supplement to Second Amended and Restated First Preferred Fleet Mortgage
dated effective as of January 14, 2010 and that certain Sixth Supplement to
Second Amended and Restated First Preferred Fleet Mortgage dated effective as of
February 9, 2011 (as hereafter renewed, extended, amended or restated from time
to time), which amends and restates that certain Amended and Restated First
Preferred Fleet Mortgage dated as of October 29, 2004, which amends and restates
(a) that certain First Preferred Fleet Mortgage dated as of November 6, 2002,
executed by the Borrower in favor of Royal Bank, as collateral agent, as
supplemented and amended, and (b) that certain First Preferred Fleet Mortgage
dated as of November 6, 2002, executed by the Borrower (as the
successor-by-merger with Martin Gas Marine LLC) in favor of Royal Bank, as
collateral agent, as supplemented and amended and (ii) that certain First
Preferred Fleet Mortgage dated effective as of March 6, 2006, as modified by
that certain Assumption Agreement and Amendment to First Preferred Fleet
Mortgage dated effective as of June 30, 2006.


Vessel Mortgages means, collectively, the U.S. Vessel Mortgage and any other
vessel mortgage now or hereafter executed by any of the Borrower, the MLP, or
their Subsidiaries to the Collateral Agent for the benefit of the Lenders and
the Lender Swap Parties.


Vessels means all vessels owned by the Borrower, the MLP, and their
Subsidiaries, from time to time, including, without limitation those vessels
listed on Schedule 5.21 and individually, any of such vessels.


Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.


Waskom means Waskom Gas Processing Company, a Texas general partnership;
provided however that at such time that no Company owns any direct or indirect
equity interest in Waskom, the references to Waskom in this Agreement shall no
longer be applicable.


Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.


Withholding Agent means the Borrower or the Administrative Agent.
SECTION 1.02. Other Interpretive Provisions.


 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           (i)           The words “herein” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


(ii)           Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.


(iii)           The term “including” is by way of example and not limitation.


(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(d)           Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
 
SECTION 1.03. Accounting Terms.


All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.
 
SECTION 1.04. Rounding.


 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
SECTION 1.05. Other.


 
Unless otherwise expressly provided herein, (a) references to agreements
(including this Agreement and the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law; (c) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; and (d) any reference herein to any
Person shall be construed to include such Person’s successors and assigns.


ARTICLE II
THE COMMITMENTS AND Committed BORROWINGS


Loans.


 
(a)           Subject to and in reliance upon the terms, conditions,
representations, and warranties in the Loan Documents,  each Lender severally,
but not jointly, agrees to make loans (each such Loan, a “Committed Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date (the “Availability Period”), in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s Pro
Rata Share of one or more Committed Borrowings under the Facility, not to
exceed, when aggregated with such Lender’s Pro Rata Share of the Outstanding
Amount of the L/C Obligations, such Lender’s Committed Sum.  Such Committed
Borrowings may be repaid and reborrowed from time to time in accordance with the
terms and provisions of the Loan Documents; provided that, each such Committed
Borrowing must occur on a Business Day and no later than the Business Day
immediately preceding the Maturity Date.


(b)           Committed Loans shall be available to Borrower for the purposes
set forth in Section 6.12(b).  After giving effect to any Committed Borrowing
under the Facility, the aggregate Outstanding Amount of all Committed Loans and
L/C Obligations shall not exceed the Aggregate Committed Sum then in effect.


Committed Borrowings, Conversions and Continuations of Loans.


 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Committed Loans as the same Type
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 12:00 noon, New York, New York time,
(i) three Business Days prior to the requested date of any Committed Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) one
Business Day prior to the conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, or, except as set forth in clause (f) below with respect to
Same-Day Borrowings, one Business Day prior to the requested date of any
Committed Borrowing of Base Rate Committed Loans.  Each such telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by an authorized
officer of the Borrower.  Each Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Committed Loans as the
same Type, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made or continued as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Committed Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Committed Loans described
in the preceding subsection.  In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 12:00 Noon, New York, New York time (or as set forth in clause (f)
below with respect to Same-Day Borrowings), on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Committed Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Royal Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Committed Borrowing there are L/C Borrowings outstanding, then the proceeds
of such Committed Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, and second to the Borrower as provided above.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate.  The determination of the Eurodollar Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error.


(e)           After giving effect to all Committed Borrowings, all conversions
of Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Committed Loans.


(f)           Notwithstanding anything to the contrary set forth in this Section
2.02, the Borrower may request Committed Borrowings of Committed Loans bearing
interest at the Base Rate, in an aggregate amount not to exceed $10,000,000, on
a same-day basis, by delivery of a Committed Loan Notice as set forth in clause
(a) above to the Administrative Agent by no later than 11:00 a.m. New York, New
York time (each, a “Same-Day Borrowing”).  Following receipt of a Committed Loan
Notice with respect to a Same-Day Borrowing, each Lender shall make the amount
of its Committed Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office by no later than 2:00 p.m.,
New York, New York time.
 
SECTION 2.01. Prepayments.


 
(a)           Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Committed Loans without premium or penalty; provided that (i)
such notice must be received by the Administrative Agent not later than 10:00
a.m., New York, New York time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) one Business Day prior to any date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $500,000
in excess thereof.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid.    The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Prepayments provided for in this
Section 2.03(a) shall be applied as follows:  (x) first, as a payment of all L/C
Borrowings then outstanding, until paid in full, and (y) second, as the Borrower
may direct (subject to clause (e) below).


Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof, any payment or prepayment of Committed Loans may be
reborrowed by the Borrower, subject to the terms and conditions hereof.


(b)           Mandatory Prepayments from Net Cash Proceeds.


(i)           Dispositions.  If any portion of the Net Cash Proceeds realized by
a Company from any Triggering Disposition (other than a Casualty or Condemnation
Disposition) (including any deferred purchase price therefor) has not been
Reinvested within one hundred eighty (180) days from the receipt by such Company
of such Net Cash Proceeds (including receipt of any deferred payments for any
such Triggering Disposition or portion thereof, if and when received), then on
or before the first Business Day following such one hundred eightieth (180th)
day the Loans shall be prepaid in an amount equal to the portion of the
Reduction Amount that is not so Reinvested.


If any portion of the Net Cash Proceeds realized by a Company from any Casualty
or Condemnation Disposition that constitutes a Triggering Disposition has not
been Reinvested within one year from the receipt by such Company of such Net
Cash Proceeds (including receipt of any deferred payments for any such
Triggering Disposition or portion thereof, if and when received), then on or
before the first Business Day following such one year period the Loans shall be
prepaid in an amount equal to the portion of the Reduction Amount that is not so
Reinvested.


Net Cash Proceeds of a Disposition that equal, when aggregated with Net Cash
Proceeds of all Dispositions since the Seventh Amendment Effective Date, an
amount less than the Threshold Amount shall not be required to be used for
mandatory prepayments pursuant to this Section 2.03(b)(i).


Prepayments under this Section 2.03(b)(i) shall be applied to repayment of the
Outstanding Amount under the Facility (without a corresponding reduction of the
Aggregate Committed Sum).


(ii)           Debt Issuance.  If Net Cash Proceeds in excess of $15,000,000 in
the aggregate (“Excess Debt Proceeds”) are received by one or more Companies
from the issuance or incurrence of Indebtedness by any Company in one or more
transactions after the Seventh Amendment Effective Date, the Loans shall be
prepaid immediately upon receipt of such Excess Debt Proceeds in an amount equal
to the amount of such Excess Debt Proceeds (but no corresponding reduction of
the Aggregate Committed Sum shall be made).


(iii)           Equity Issuance.  Upon receipt by the MLP of Net Cash Proceeds
from any Equity Issuance, a prepayment of the Outstanding Amount shall be made
in an amount equal to such Net Cash Proceeds (but no corresponding reduction of
the Aggregate Committed Sum shall be made).


(iv)           The prepayments under the Facility provided for in this
Section 2.03(b) shall be applied as follows: (A) first, as a payment of all
Unreimbursed Amounts then outstanding, until paid in full, and (B) second, as a
repayment of Revolver Principal Debt.


(c)           Mandatory Payments/Reductions.  If for any reason the Outstanding
Amount of all Committed Loans and L/C Obligations under the Facility exceeds the
Aggregate Committed Sum, the Borrower shall prepay Committed Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess
within three Business Days of such excess occurring.


(d)           Prepayments: Interest/Consequential Loss.  All prepayments under
this Section 2.03 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.


(e)           Pro Rata Treatment.  Each prepayment under this Section 2.03 shall
be applied to the Committed Loans of the applicable Lenders in accordance with
their respective Pro Rata Shares.
 
SECTION 2.02. Reduction or Termination of Commitments.


 
The Borrower may, upon notice to the Administrative Agent, terminate or
permanently reduce the Aggregate Committed Sum to an amount not less than the
sum of the Outstanding Amount of the then existing (a) Revolver Principal Debt
and (b) L/C Obligations; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. New York, New York time, five
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $500,000 in excess thereof.  The Administrative Agent shall promptly
notify the Lenders of any such notice of reduction or termination.  Except as
set forth in Section 2.15, once reduced in accordance with this Section, the
Aggregate Committed Sum may not be increased.  Any reduction of the Aggregate
Committed Sum shall be applied to the Commitment of each Lender according to its
Pro Rata Share.  All commitment fees on the portion of the Aggregate Committed
Sum so terminated which have accrued to the effective date of any termination of
Aggregate Committed Sum shall be paid on the effective date of such termination.
 
SECTION 2.03. Repayment of Loans.


 
The Borrower shall repay to the Administrative Agent for the pro rata benefit of
the Lenders on the Maturity Date the aggregate principal amount of all Committed
Loans outstanding on such date.
 
SECTION 2.04. Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.


(b)           The Borrower shall pay interest on all past due amounts at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.  Accrued and unpaid interest on
such past due amounts (including interest on past due interest) shall be due and
payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)           If the designated rate applicable to any Committed Borrowing
exceeds the Maximum Rate, the rate of interest on such Committed Borrowing shall
be limited to the Maximum Rate, but any subsequent reductions in such designated
rate shall not reduce the rate of interest thereon below the Maximum Rate until
the total amount of interest accrued thereon equals the amount of interest which
would have accrued thereon if such designated rate had at all times been in
effect.  In the event that at maturity (stated or by acceleration), or at final
payment of the Outstanding Amount of any Committed Loans, or L/C Obligations,
the total amount of interest paid or accrued is less than the amount of interest
which would have accrued if such designated rates had at all times been in
effect, then, at such time and to the extent permitted by Law, the Borrower
shall pay an amount equal to the difference between (a) the lesser of the amount
of interest which would have accrued if such designated rates had at all times
been in effect and the amount of interest which would have accrued if the
Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on such Outstanding Amount.
 
SECTION 2.05. Fees.


 
(a)           Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender (except for any Defaulting Lender) in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Committed Sum exceeds the sum of (i)
the Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times from the Closing Date
until the Maturity Date and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Seventh Amendment Effective Date, and on
the Maturity Date.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in
effect.  The commitment fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.


(b)           Arrangers’ and Agency Fees.  The Borrower shall pay certain fees
to the Arrangers for their respective accounts in the amounts and at the times
specified in (i) the letter agreement, dated March 23, 2011 (the “RBC Fee
Letter”), between the Borrower and the Administrative Agent, and (ii) the letter
agreement, dated March 23, 2011 (the “Wells Fee Letter”, together with the RBC
Fee Letter, collectively, the “Agent/Arranger Fee Letters”), between the
Borrower, Wells Fargo Bank, National Association, and Wells Fargo Securities,
LLC.  The fees referenced in this clause (b) shall be fully earned when paid and
shall be nonrefundable for any reason whatsoever.


(c)           Lenders’ Upfront Fee.  On the Seventh Amendment Effective Date,
the Borrower shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their respective Pro Rata Shares, an upfront fee in
the agreed amount in accordance with the letter agreement, dated March 23, 2011
(the “Engagement Letter”), between the Borrower, the Arrangers, and the other
parties thereto.  Such upfront fees are for the credit facilities by the
applicable Lenders under this Agreement and are fully earned on the date
paid.  The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.
 
SECTION 2.06. Computation of Interest and Fees.


 
Computation of interest on Base Rate Loans shall be calculated on the basis of a
year of 365 or 366 days, as the case may be, and the actual number of days
elapsed.  Computation of all other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.
 
SECTION 2.07. Evidence of Debt.


 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control.  Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by one or more Notes.
Each Lender may attach schedules to its Note(s) and endorse thereon the date,
Type (if applicable), amount and maturity of the applicable Loans and payments
with respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.
 
SECTION 2.08. Payments Generally.


 
(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon,
New York, New York time, on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 12:00 noon, New York, New York time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


(b)           Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(c)           If no Default or Event of Default exists and if no order of
application is otherwise specified in the Loan Documents, payments and
prepayments of the Obligations shall be applied first to fees, second to accrued
interest then due and payable on the Outstanding Amount of Loans and L/C
Obligations, and then to the remaining Obligations in the order and manner as
Borrower may direct (subject to Sections 2.03(b) and 2.03(e) hereof).


(d)           Unless the Borrower has notified the Administrative Agent prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment in accordance
herewith and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Lenders or the L/C Issuer entitled
thereto.  If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then each Lender and the
L/C Issuer, as the case may be, severally agrees to forthwith on demand repay to
the Administrative Agent the portion of such assumed payment that was made
available to such Lender or the L/C Issuer, as applicable in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the greater of the Federal Funds Rate from time
to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


(e)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Committed Borrowing of Eurodollar Rate
Loans (or, in the case of any Committed Borrowing of Base Rate Loans, prior to
12:00 Noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Committed Borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


(f)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Committed
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.


(g)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.


(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


Sharing of Payments.


 
If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Committed Loans made by it, or the participations in the L/C
Obligations, any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Committed Loans made by them, and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loan or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender's ratable share (according to the
proportion of (i) the amount of such paying Lender's required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. Notwithstanding the foregoing, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 
SECTION 2.09. Priority of Hedging Obligations.


 
Any amounts received in satisfaction of any Obligations arising under the Loan
Documents, including, without limitation, Obligations under this Agreement and
any Lender Hedging Agreement, shall rank pari passu in right of payment and
shall be used to repay such Obligations on a pro rata basis.


Letters of Credit.


 
(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.13, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and its Subsidiaries; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in, any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Outstanding
Amount of all L/C Obligations and all Committed Loans would exceed the Aggregate
Committed Sum under the Facility, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, would exceed such Lender’s Committed
Sum under the Facility, or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.


(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Seventh Amendment Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Seventh Amendment Effective Date and which the L/C Issuer in good faith
deems material to it; or


(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer.


(iii)           The L/C Issuer shall not issue any Letter of Credit if:


(A)           subject to Section 2.13(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or


(C)           such Letter of Credit is in a face amount less than $100,000, or
is to be used for a purpose other than as described in Section 6.12 or is
denominated in a currency other than Dollars.


(iv)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such L/C Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York, New York time, at
least two Business Days (or such later date and time as the L/C Issuer may agree
in a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer's
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal.  Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if it has
received notice on or before the Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from any Lender stating
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied and directing the L/C Issuer not to permit such
renewal.  Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  If a payment is made
by the L/C Issuer under a Letter of Credit the Borrower shall reimburse the L/C
Issuer through the Administrative Agent not later than 12:00 noon, New York
time, on the date such payment under such Letter of Credit is made (the “Honor
Date”), if the Borrower shall have received notice of such payment prior to
10:00 a.m., New York time, on the Honor Date, or if such notice has not been
received by the Borrower prior to such time on the Honor Date, then not later
than 12:00 noon, New York time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt.  Any such reimbursement by the Borrower
which is made after the Honor Date shall be made together with interest on the
amount disbursed from and including the Honor Date until payment in full of such
disbursed amount, at a varying rate per annum equal to the then applicable
interest rate for Base Rate Loans through the date that payment is due to be
made pursuant to this Section, and thereafter, at the Default Rate applicable to
Base Rate Loans.


If the Borrower fails to so reimburse the L/C Issuer by the time required by the
terms of this subsection (c)(i), the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and such Lender’s Pro Rata Share thereof.  In such
event, the Borrower shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.13(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.13(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 2:00 p.m., New York time, on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.13(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.13(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.13.


(iv)           Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.13(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.


(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.13(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.13(c) by the time
specified in Section 2.13(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.13(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.13(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.


(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Committed Borrowing of Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application.  The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.13(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing that has not
been repaid in full, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding
Amount).  In addition, At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by such Defaulting Lender).


(i)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligations to which Cash Collateral may be applied.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the L/C
Issuers as herein provided (other than Permitted Liens), the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.13(g) or
Section 2.16  in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(iii)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.13(g) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the L/C
Issuer that there exists excess Cash Collateral; provided that, subject to
Section 2.16 the Person providing Cash Collateral and the L/C Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(iv)           Adjustment.  If at any time any L/C Obligations with respect to
which Cash Collateral has been provided by the Borrower are able to be
reallocated pursuant to Section 2.16(a)(iv) or are also Cash Collateralized by a
Defaulting Lender, then, if and to the extent the amount of such excess Cash
Collateral provided by the Borrower exceeds $100,000, the Collateral Agent shall
promptly return such excess amount in full to the Borrower.


(h)           Applicability of ISP98. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.


(i)           Letter of Credit Fees.  Subject to Section 2.16 at any time there
is a Defaulting Lender, the Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit issued equal to the product of the
Applicable Rate times the actual daily undrawn amount under each Letter of
Credit.  Such fee for each Letter of Credit shall be due and payable in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date.  If there is any change in the
Applicable Rate during any quarter, the actual daily undrawn amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.


(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account an
annual fronting fee in an amount with respect to each Letter of Credit issued
equal to the greater of (i) $500 or (ii) ¼ of 1% per annum calculated on the
daily undrawn face amount thereof.  In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such fees and charges are due and payable on demand and are
nonrefundable.


(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
 
SECTION 2.10. Replacement of Lenders.


 
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Non-Consenting Lender (as defined below in this Section 2.14), or if
any Lender becomes a Defaulting Lender and continues as a Defaulting Lender for
more than five (5) Business Days at any time, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)           the Borrower or the assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.07(b);
 
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01 and 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event that (i) the Borrower or the Administrative Agent
requests that the Lenders consent to a waiver of any provision of the Loan
Documents or agree to any amendment thereto, (ii) such consent or amendment
requires the agreement of all of the Lenders in accordance with the terms of
Section 10.01 and (iii) at least the Required Lenders have agreed to such
consent or amendment, then any Lender that does not agree to such consent or
amendment shall be a “Non-Consenting Lender”.
Increase in Aggregate Committed Sum.


(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may request an increase in the Aggregate Committed
Sum to an amount not exceeding $425,000,000; provided that any such request for
an increase shall be in a minimum amount of $10,000,000 (or such lesser amount
as required for the Aggregate Commitments, as increased hereby, to equal
$425,000,000).  The Borrower may request that one or more Lenders agree to
increase its or their Committed Sum.  In addition, subject to the approval of
the Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld or delayed), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to joinder agreements in form and
substance satisfactory to the Administrative Agent.


(b)           Effective Date and Allocations.  No Lender’s Committed Sum may be
increased without its written agreement to such increase.  If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (such date, “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall notify the Lenders of the allocation of such increase and the
Increase Effective Date.


(c)           Conditions to Effectiveness of Increase.  As a condition precedent
to each increase, the Borrower shall deliver to the Administrative Agent such
Loan Documents (or amendments thereto), in form and substance satisfactory to
the Administrative Agent, as the Administrative Agent shall reasonably request
to reflect such increase, together with a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Parties (i) certifying and attaching the resolutions adopted by each such Loan
Party approving or consenting to the increased Aggregate Committed Sum, and (ii)
in the case of the Borrower and the MLP, certifying that, before and after
giving effect to such increased Aggregate Committed Sum, (A) the representations
and warranties of the Borrower and the MLP contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
or Event of Default exists.  Each Lender increasing its Commitment and each
additional Lender, as applicable, shall purchase a portion of the outstanding
Loans (and participation interests in Letters of Credit) of each of the other
Lenders (and such Lenders hereby agree to sell and to take all such further
action to effectuate such sale) such that each Lender (including any additional
Lender, if applicable) shall hold its Pro Rata Share of the outstanding Loans
(and participation interests) after giving effect to the increase in the
Aggregate Committed Sum.  The Borrower shall pay any additional amounts required
pursuant to Section 3.05.


(d)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.11 or 10.01 to the contrary.
Section 2.16                      Defaulting Lenders.
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and as
set forth in Section 10.01(a).
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.11 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the L/C Issuer hereunder; third, to Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.13(g); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.13(g); sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the Facility without giving effect to Section
2.16(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)           Certain Fees. (A)  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit fees pursuant to Section 2.13(i) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.13(g).
(C)           With respect to any such Letter of Credit fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Advances that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of
any such fee otherwise payable to such Defaulting Lender to the extent of the
L/C Issuer’s Fronting Exposure and (z) not be required to pay the remaining
amount of any such fee to the extent the Borrower has Cash Collateralized
outstanding L/C Obligations.
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of all Loans and L/C Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)           Cash Collateral.  If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.13(g).
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the L/C Issuer shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
SECTION 3.01. Taxes.


(a)           Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent, each Lender and the L/C Issuer, (a) taxes imposed on or
measured by its net income, and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.14), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 10.15, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
Section 3.01 and (d) any Taxes imposed under FATCA (or any amended version of
FATCA that is substantively comparable and not materially more onerous to comply
with) as a result of the failure by a Lender to satisfy the conditions for
avoiding withholding under FATCA (or such amended version) (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.


(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).


(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.


(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.


(e)           If the Administrative Agent, a Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or L/C Issuer, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender or
L/C Issuer in the event the Administrative Agent, such Lender or L/C Issuer is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.


(f)           If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at  such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
 
SECTION 3.02. Illegality.


 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
the Borrower shall also pay interest on the amount so prepaid or
converted.  Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the reasonable
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
 
SECTION 3.03. Inability to Determine Rates.


If the Administrative Agent determines in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the applicable offshore Dollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders determine and
notify the Administrative Agent that the Eurodollar Rate for such Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Eurodollar Rate Loan, then the Administrative Agent will promptly
notify the Borrower and all Lenders.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Committed Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.


 
(a)           If any Lender determines that as a result of a Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c) utilized,
as to Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.


(b)           If any Lender determines a Change In Law regarding capital
adequacy has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.


(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.
 
SECTION 3.05. Funding Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.14; or


(c)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.


Matters Applicable to all Requests for Compensation.


(a)           A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.


(b)           If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


Survival.


 
All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and payment in full of all the other Obligations.
 
ARTICLE IV
CONDITIONS PRECEDENT TO Committed BORROWINGS
 
SECTION 4.01. Conditions to Initial Credit Extension.


 
The obligation of each Lender to fund its portion of the initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent (other than each item or condition, if any, listed on Schedule 4.01,
which items or conditions are hereby permitted to be delivered or satisfied
after the Closing Date, but not later than the respective dates for delivery or
satisfaction specified on Schedule 4.01 (or such later date as the
Administrative Agent shall otherwise permit)):


(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:


(i)           executed counterparts of this Agreement, the Borrower Security
Agreement, a Subsidiary Security Agreement executed by each Subsidiary of the
Borrower, the MLP Security Agreement, the Master Consent to Assignment, the
Guaranties, the U.S. Vessel Mortgage, the Mortgages and all other Collateral
Documents required by the Administrative Agent, each dated as of the Closing
Date;


(ii)           Notes executed by the Borrower in favor of each Lender requesting
such Notes, each in a principal amount equal to such Lender’s Committed Sum,
each dated as of the Closing Date;


(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;


(iv)           such evidence as the Administrative Agent may reasonably require
to verify that each Loan Party is duly organized or formed, validly existing,
and in good standing in the jurisdiction of its organization;


(v)           a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the representations and warranties contained in Article V
are true and correct in all respects on and as of such date, (B) no Default or
Event of Default, and no “Default” or “Event of Default” as defined in the
Existing Credit Agreement, has occurred and is continuing as of such date,
(C) since December 31, 2004, there has occurred no material adverse change in
the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the MLP, the Borrower General Partner or
the Borrower and its Subsidiaries, taken as a whole, or on the businesses,
assets or liabilities, taken as a whole, acquired by the Borrower pursuant to
the Prism Acquisition, (D) there is no litigation, investigation or proceeding
known to and affecting the Borrower or any Borrower Affiliate for which the
Borrower is required to give notice pursuant to Section 6.03(c) (or, if there is
any such litigation, investigation or proceeding, then a notice containing the
information required by Section 6.03(c) shall be given concurrently with the
delivery of the certificate given pursuant to this clause (v)), (E) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority by or against the Borrower, any
Guarantor, the MLP General Partner, or any of their respective properties, that
(x) could reasonably be expected to materially and adversely affect the Borrower
or any Guarantor, or (y) seeks to affect or pertains to any transaction
contemplated hereby or the ability of the Borrower or any Guarantor to perform
its obligations under the Loan Documents, and (F) the Borrower has delivered all
documents required to be delivered by it as a condition to the initial Credit
Extension hereunder and the Borrower has satisfied all other conditions required
to be satisfied by it as a condition to closing;


(vi)           a certificate of a Responsible Officer of the Borrower certifying
that (A) the Borrower has received all governmental, shareholder and third party
consents and approvals necessary to consummate the Prism Acquisition, which
consents and approvals are in full force and effect, (B) all waiting periods
have expired without any action being taken by any Governmental Authority that
could restrain, prevent or impose any material adverse condition on the Prism
Acquisition or that could seek to threaten the consummation of the Prism
Acquisition, and no law or regulation is applicable that could have such effect,
(C) the Borrower is, concurrently with the funding of the initial Loans on the
Closing Date, consummating the Prism Acquisition in accordance with the terms of
the Prism Acquisition Documents, with all material conditions precedent thereto
having been satisfied in all material respects by the parties thereto, and the
purchase price for the Prism Acquisition is not more than $100,000,000
(excluding acquired working capital, capital expenditures, and fees and expenses
associated therewith), (D) no order, decree, judgment, ruling or injunction
exists which restrains the consummation of the Prism Acquisition or the
transactions contemplated by this Agreement, and (E) there is no pending, or to
the knowledge of such Responsible Officer, threatened, action, suit,
investigation or proceeding which seeks to restrain or affect the Prism
Acquisition, or which, if adversely determined, could materially and adversely
affect the MLP, the Borrower, any of their respective Subsidiaries, any of the
Prism Interests, or the ability of the Borrower to consummate the Prism
Acquisition or perform its obligations under the Prism Acquisition Documents,
and (F) to the knowledge of such Responsible Officer, there are no claims
against the Prism Interests alleging liability under or responsibility for
violation of any Environmental Law, and no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property that constitutes part of the Prism Interests, which could reasonably be
expected to materially and adversely affect the MLP, the Borrower, any of their
respective Subsidiaries or any of the Prism Interests;


(vii)           a duly completed Compliance Certificate in the form of Exhibit C
signed by a Responsible Officer of the Borrower and a Responsible Officer of the
MLP demonstrating compliance with Section 7.15 as of the most recent fiscal
quarter end, after giving pro forma effect to the Prism Acquisition;


(viii)           a certification from the Borrower’s Chief Financial Officer
that each of the MLP and the Borrower is Solvent as of the Closing Date; and


(b)           The Administrative Agent’s receipt of the following, each in form
and substance satisfactory to the Administrative Agent:


(i)           copy of the fully executed Prism Purchase Agreement certified as
true and correct by a Responsible Officer of Borrower;


(ii)           opinions from (A) Baker Botts L.L.P., counsel to each Loan Party,
substantially in the form of Exhibit F hereto, and (B) local counsel to each
Loan Party in the States of Arkansas, Louisiana, and Florida with respect to
each Mortgage or amendment thereto, executed by a Loan Party;


(iii)           a letter from CT Corporation System, Inc., to accept service of
process in the State of New York on behalf of the Borrower and each Guarantor;


(iv)           an evaluation and financial analysis of the Prism Acquisition
prepared by a third party consultant reasonably acceptable to the Administrative
Agent;


(v)           (A) for last 3 fiscal years, audited financial statements of Prism
Gas Systems, Inc., predecessor-in-interest to Prism; (B) financial statements of
the MLP on a consolidated basis for the period ended 6/30/05 reflecting
Consolidated EBITDA of not less than $36,000,000 after giving pro forma effect
to the Prism Acquisition, the acquisition of CF Martin Sulphur L.P. and all
other acquisitions during the preceding twelve months; and (C) a five-year
financial forecast for the MLP, prepared on a consolidated basis after giving
pro forma effect to the Prism Acquisition;


(vi)           an assignment executed by Hibernia National Bank, assigning to
the Lenders the Indebtedness owed to it under the Existing Credit
Agreement;  and


(vii)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, or the Required Lenders
reasonably may require.


(c)           Any fees due and payable at the Closing Date shall have been paid.


(d)           The Borrower shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the Closing Date.


(e)           Each Company shall have delivered the following:


(i)           such Lien searches as the Administrative Agent shall have
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens in favor
of any Persons (other than Permitted Liens) or evidence that releases of such
other Liens shall be filed contemporaneously with or after the Closing Date;


(ii)           funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements or UCC-3 amendment
financing statements, or fees associated with the filing of the Mortgages or
amendments to Mortgages (or arrangements satisfactory to the Administrative
Agent for payment of such amounts shall have been made);


(iii)           evidence that the Collateral Agent has been named as loss payee
and mortgagee under all policies of casualty insurance pertaining to the
Collateral;


(iv)           certificates evidencing all of the issued and outstanding shares
of capital stock pledged pursuant to the Collateral Documents, which
certificates shall in each case be accompanied by undated stock powers duly
executed in blank; and


(v)           evidence that such other actions that have been requested by the
Administrative Agent, the Collateral Agent, or the Lenders, in connection with
perfection of the first priority Lien created by the Collateral Documents
(except to the extent otherwise permitted hereunder), have been taken.


The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
 
SECTION 4.02. Conditions to all Loans and L/C Credit Extension.


 
The obligation of each Lender to honor any Committed Loan Notice and the
obligation of the L/C Issuer to issue any Letter of Credit, is subject to the
following conditions precedent:


(a)           The representations and warranties of the Loan Parties contained
in Article V, or which are contained in any document furnished at any time under
or in connection herewith, including, but not limited to the Collateral
Documents, shall be true and correct in all material respects on and as of the
date of such Loan is made, continued or converted, as applicable, or such Letter
of Credit is issued except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
that for purposes of this Section 4.02, the representations and warranties of
the Borrower and the MLP contained in Section 5.05(a) shall be deemed to refer
to the most recent financial statements furnished by the MLP and the Borrower
pursuant to Section 6.01.


(b)           No Default or Event of Default shall exist or would result from
such proposed Loan, continuation or conversion, or L/C Credit Extension.


(c)           The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension and, if applicable, a Letter of
Credit Application in accordance with the requirements hereof.


(d)           If the proceeds of the Loan will be used to fund in whole or in
part an Acquisition or Investment (other than an Investment in an existing
Subsidiary, Waskom, PIPE or another Permitted Joint Venture) and the purchase
price for such Acquisition or Investment, when aggregated with the purchase
price for all other Acquisitions and Investments (other than Investments in
existing Subsidiaries, Waskom, PIPE and other Permitted Joint Ventures) made by
the Borrower and its Subsidiaries during the twelve-month period ending on the
date of such Acquisition or Investment, exceeds an amount equal to five percent
(5%) of the book value of the consolidated assets of the Borrower and its
Subsidiaries measured as of the close of the most recent fiscal quarter, then
the following requirements shall apply: in connection with each such Acquisition
or Investment, not less than five (5) Business Days (or such shorter period as
may be determined by the Administrative Agent) prior to the closing of such
Acquisition or Investment, the Borrower shall (A) in the case of an Investment
in equity interests, or an Acquisition of all or substantially all of the assets
of a Person or of all or substantially all of the assets of a business unit of a
Person, deliver historical financial statements of the acquisition target (to
the extent available and which may be unaudited financial statements, so long as
such financial statements are otherwise in form and substance reasonably
satisfactory to the Administrative Agent), and (B) deliver to the Administrative
Agent pro forma financial statements acceptable to the Administrative Agent and
a certificate of a Responsible Officer of the Borrower demonstrating pro forma
compliance with Section 7.15 as of the closing of such Acquisition or Investment
after giving effect thereto and after giving effect to any Indebtedness
(including Obligations) incurred in connection therewith.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each of the Borrower and the MLP, and each Guarantor by its execution of a
Guaranty, represents and warrants to the Administrative Agent and the Lenders
that after giving effect to the Prism Acquisition:
 
SECTION 5.01. Existence; Qualification and Power; Compliance with Laws.


 
As of the Closing Date, the Borrower is a direct or indirect wholly-owned
Subsidiary of the MLP and Martin Resource owns at least 51% of the MLP General
Partner.  Each of the MLP General Partner, the Borrower General Partner, and
each Loan Party (a) is a corporation, partnership or limited liability company
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.  Each of the MLP, the Borrower, and their
Subsidiaries is a citizen of the United States as defined in Section 2 of the
Shipping Act of 1916, as amended, entitled to own and operate the Vessels under
their respective Certificates of Documentation, which the MLP and the Borrower
shall maintain, or cause to be maintained, in full force and effect, and each is
duly qualified to engage in coastwise trade.
 
SECTION 5.02. Authorization; No Contravention.


 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (c) violate any Law relating to such Loan Party.
 
SECTION 5.03. Governmental Authorization.


 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority, except for the filings of
mortgages and lien notices in connection with the granting of security interests
pursuant to the Collateral Documents, is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document.
 
SECTION 5.04. Binding Effect.


 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
SECTION 5.05. Financial Statements; No Material Adverse Effect.


 
(a)           The Initial Financial Statements were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and except for footnotes with respect to
unaudited financial statements included therein.  The Initial Financial
Statements (i) fairly present the financial condition of the entities therein
named and their respective Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance in all material
respects with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and except for footnotes with
respect to unaudited financial statements included therein; and (ii) show all
material indebtedness and other liabilities, direct or contingent, of the
entities therein named and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.


(b)           Since December 31, 2010 there has been no event or circumstance
that has or could reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.06. Litigation.


 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of a Responsible Officer of the MLP or a Responsible Officer of the
Borrower, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Borrower Affiliate or against any of their properties or revenues which (a)
seek to affect or pertain to this Agreement or any other Loan Document, the
borrowing of Loans, the use of the proceeds thereof, or the issuance of Letters
of Credit hereunder, or (b) could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.07. No Default.


 
Neither the Borrower nor any Borrower Affiliate is in default under or with
respect to any Contractual Obligation (including any Material Agreement) which
could be reasonably expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
SECTION 5.08. Ownership of Property; Liens.


 
Each Loan Party and its Subsidiaries (i) have valid leasehold interests in all
its leased real property and (ii) have good title to all its personal and real
property (other than its leased real property) necessary or used in the ordinary
conduct of its business, except for such defects in leasehold interests or title
as would not, individually or in the aggregate, have a Material Adverse
Effect.  The property of the MLP, the Borrower and their respective Subsidiaries
are subject to no Liens, other than Permitted Liens.
 
SECTION 5.09. Environmental Compliance.


 
The MLP and the Borrower have reasonably concluded that (a) there are no claims
against the MLP, the Borrower or any of their Subsidiaries alleging potential
liability under or responsibility for violation of any Environmental Law except
any such claims that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (b) there is no environmental
condition or circumstance, such as the presence or Release of any Hazardous
Substance, on any property owned, operated or used the Borrower or any Borrower
Affiliate that could reasonably be expected to have a Material Adverse Effect,
and (c) there is no violation of or by the Borrower or any Borrower Affiliate of
any Environmental Law, except for such violations as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.10. Insurance.


 
The properties of the Borrower and the Borrower Affiliates are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the Borrower Affiliates
operate.
 
SECTION 5.11. Taxes.


 
The Borrower and the Borrower Affiliates have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
any Borrower Affiliate or any of their respective Subsidiaries that would, if
made, have a Material Adverse Effect.
 
SECTION 5.12. ERISA Compliance.


 
The representations and warranties set forth in this Section 5.12 shall apply
only if the Borrower or an ERISA Affiliate establishes a Plan.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws except
to the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter or, if
maintained pursuant to a prototype plan, an opinion letter, from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and nothing has occurred which would prevent, or cause the loss
of, such qualification, except to the extent that nonqualification could not
reasonably be expected to have a Material Adverse Effect.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.


(b)           There are no pending or threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.  Neither the MLP nor
the Borrower nor any ERISA Affiliate has engaged in or permitted to occur and no
other party has engaged in or permitted to occur any prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur that could reasonably be expected to have a Material Adverse Effect; (ii)
no Pension Plan has any Unfunded Pension Liability that (when aggregated with
any other Unfunded Pension Liability) has resulted or could reasonably be
expected to result in a Material Adverse Effect; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.13. Subsidiaries and other Investments.


 
As of the Closing Date the Borrower has no Subsidiaries other than those
specifically disclosed in Schedule 5.13, and has no equity investment in any
other corporation or other entity other than those specifically disclosed in
Schedule 5.13.  The MLP has no Subsidiaries other than the Borrower, the
Borrower General Partner, and the Borrower’s Subsidiaries.
 
SECTION 5.14. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act; Use of Proceeds.


(a)           Neither the Borrower nor any Borrower Affiliate is engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board), or extending credit for the purpose of purchasing or
carrying margin stock.  Following the application of the proceeds of each
Committed Borrowing or drawing under each Letter of Credit, margin stock
constitutes less than 25% of the value of those assets of each Loan Party which
are subject to any limitation on a sale, pledge, or other restrictions
hereunder.


(b)           None of the Borrower, any Borrower Affiliate, any Person
controlling the Borrower or any Borrower Affiliate, or any Subsidiary thereof is
or is required to be registered as an “investmentcompany” under the Investment
Company Act of 1940.


(c)           The Borrower will use all proceeds of Credit Extensions in the
manner set forth in Section 6.12.
 
SECTION 5.15. Disclosure.


 
All material factual information hereto furnished by or on behalf of the
Borrower in writing to the Administrative Agent or any Lender for purposes of or
in connection with this Agreement or any transaction contemplated hereby, as
modified or supplemented by other information so furnished, is, taken as a
whole, true and accurate in all material respects, and such information is not
incomplete by omitting to state any material fact necessary to make such
information not misleading; provided that (a) to the extent any such
certificate, statement, report, or information was based upon or constitutes a
forecast, projection or other forward looking information, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties after the Seventh Amendment
Effective Date, the Borrower represents only that it is not aware of any
material misstatement or omission therein.
 
SECTION 5.16. Labor Matters.


 
There are no actual or threatened strikes, labor disputes, slowdowns, walkouts,
or other concerted interruptions of the MLP’s, the Borrower’s, or any of their
Subsidiaries’ operations that could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.17. Compliance with Laws.


 
Neither the Borrower nor any Borrower Affiliate is in violation of any Laws,
other than such violations which could not, individually or collectively,
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Borrower Affiliate has received notice alleging any noncompliance with
any Laws, except for such noncompliance which no longer exists, or which
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.18. Third Party Approvals.


 
Except for consents obtained prior to the Seventh Amendment Effective Date and
as set forth on Schedule 5.18, no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any party that
is not a party to this Agreement is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.
 
SECTION 5.19. Solvency.


 
Neither the Borrower and its Subsidiaries on a consolidated basis nor the MLP
and its Subsidiaries on a consolidated basis are “insolvent” as such term is
used and defined in (i) the United States Bankruptcy Code or (ii) the New York
Uniform Fraudulent Conveyance Act.
 
SECTION 5.20. Collateral.


 
(a)           The provisions of each of the Collateral Documents are effective
to create in favor of the Collateral Agent, for the benefit of the Lenders and
the Lender Swap Parties, a legal, valid and enforceable first priority security
interest in all right, title and interest of each Company in the Collateral
described therein, except as otherwise permitted hereunder; and the Collateral
Agent is authorized to file financing statements in the offices in all of the
jurisdictions listed in the schedule to all Security Agreements and Mortgages.


(b)           None of the terms or provisions of any indenture, mortgage, deed
of trust, agreement or other instrument to which the Borrower or any Borrower
Affiliate is a party or by which the Borrower or any Borrower Affiliate or the
property of the Borrower or any Borrower Affiliate is bound prohibit the filing
or recordation of any of the Loan Documents  or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.
 
SECTION 5.21. Concerning the Vessels.


 
(a)           Schedule 5.21 sets forth a true and correct list describing each
of the Vessels owned on the Closing Date by the Borrower, the MLP, and their
Subsidiaries and correctly sets forth whether each such Vessel is owned by the
Borrower, the MLP, or one of their Subsidiaries.  Each Vessel has been
appropriately registered under the laws of its jurisdiction of registration,
including, with respect to each Vessel shown on Schedule 5.21 hereof, the laws
of the United States of America (the “U.S. Flag Vessels”), and as of the Closing
Date except as disclosed to the Lenders in writing, none of the Borrower, the
MLP, or any of their Subsidiaries own any Vessels registered under the laws of
the United States of America other than the U.S. Flag Vessels.


(b)           Each Vessel complies with all applicable maritime laws and
regulations, including, with respect to each U.S. Flag Vessel, all applicable
requirements of the Shipping Act of 1916, as amended and in effect, and all
applicable regulations thereunder and all applicable requirements of the
maritime laws of the United States of America and all applicable regulations
thereunder except in such instances in which the failure to comply therewith
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.  Each of the Borrower, the MLP, and their Subsidiaries
is a citizen of the United States for purposes of operating each of the U.S.
Flag Vessels in the coastwise trade in accordance with Section 2 of the Shipping
Act of 1916, as amended and in effect, and the regulations thereunder.  Each
bareboat or demise charterer of each of the U.S. Flag Vessels operated in the
coastwise trade of the United States (i) is a citizen of the United States for
purposes of operating and maintaining such U.S. Flag Vessels in the coastwise
trade in accordance with Section 2 of the Shipping Act of 1916, as amended and
in effect, and the regulations thereunder or (ii) is in compliance with the
citizenship requirements set forth in 46 App. U.S.C.A. Section 883-1.  Each of
the U.S. Flag Vessels in operation is covered by a valid Coast Guard Certificate
of Inspection, has a load line certificate, and is classed by the American
Bureau of Shipping (or any other classification society or societies
satisfactory to the Administrative Agent and the Lenders).  Each U.S. Flag
Vessel operated and maintained as a vessel in the coastwise trade of the United
States is so operated in accordance with the Shipping Act of 1916, as amended
and in effect, and the regulations thereunder, and all other U.S. Flag Vessels
if operated and maintained in the coastwise trade would be eligible to be so
operated in accordance with the Shipping Act of 1916, as amended and in effect,
and the regulations thereunder.  In addition to the information regarding U.S.
Flag Vessels, Schedule 5.21 sets forth a list of all other Vessels owned by the
Borrower, the MLP, and their Subsidiaries.


(c)           Each Vessel subject to a Vessel Mortgage is covered by hull and
machinery, protection and indemnity, war risk, loss of earnings and excess
liability insurance in accordance with the requirements of such Vessel Mortgage.
 
SECTION 5.22. Intellectual Property; Licenses, etc.


 
Each Loan Party owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are necessary
for the operation of its business.  To the knowledge of each Loan Party, no such
intellectual property infringes upon any rights held by any other Person except
where such infringement could not reasonably be expected to result in a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of each Loan Party, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.23. OFAC.


 
No Loan Party (a) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (c) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
SECTION 5.24. USA PATRIOT Act.


 
Each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) (the “Act”).  No part of the proceeds of the Credit Extensions will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the Borrower and the MLP shall, and shall cause each
of their Subsidiaries to:
 
SECTION 6.01. Financial Statements.


 
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:


(a)           as soon as available, but in any event within ninety (90) days (or
such shorter time as required to be filed with the SEC) after the end of each
fiscal year of the MLP, consolidated balance sheets of the MLP and its
Subsidiaries as at the end of such fiscal year, and the related statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year of the MLP, all in
reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with GAAP and shall not be subject to any “going concern” or like
qualifications or exceptions, any qualifications or exceptions as to the scope
of the audit, or to any qualifications and exceptions not reasonably acceptable
to the Required Lenders (the preceding may be in the form of the MLP’s annual
report filed on Form 10-K with the SEC; December 31 is the fiscal year end of
the MLP and the Borrower);


(b)           as soon as available, but in any event within forty-five (45) days
(or such shorter time as required to be filed with the SEC) after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, an
unaudited consolidated balance sheet of the MLP and its Subsidiaries as at the
end of such fiscal quarter, and the related statements of income and cash flows
for such fiscal quarter and for the portion of the MLP’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year of the MLP, and the corresponding
portion of the previous fiscal year of the MLP, all in reasonable detail (the
preceding may be in the form of the MLP’s quarterly report filed on Form 10-Q
with the SEC) and certified by a Responsible Officer of the MLP as fairly
presenting the financial condition, results of operations and cash flows of the
MLP and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;


(c)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Waskom and its Subsidiaries, consolidated
balance sheets of Waskom and its Subsidiaries as at the end of such fiscal year,
and the related statements of income and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year of Waskom and its Subsidiaries, if any, all in reasonable detail,
audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with GAAP; and


(d)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Waskom and its Subsidiaries, an unaudited consolidated balance sheet of Waskom
and its Subsidiaries as at the end of such fiscal quarter, and the related
statements of income and cash flows for such fiscal quarter and for the portion
of Waskom’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year of Waskom and its Subsidiaries, and the corresponding portion of the
previous fiscal year of Waskom, all in reasonable detail and certified by a
Responsible Officer of the MLP as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Waskom and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
 
SECTION 6.02. Certificates; Other Information.


 
Deliver to the Administrative Agent, at the expense of the Borrower, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:


(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
in form of Exhibit C signed by a Responsible Officer of the Borrower who is a
senior financial officer and responsible for regulatory reporting and filing and
a Responsible Officer of the MLP;


(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or written communication
sent to the equity owners of the MLP, and copies of all annual, regular,
periodic and special reports and registration statements which the MLP may file
or be required to file with the SEC under Section 13 or 15(d) of the Exchange
Act, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(c)           promptly after execution thereof, copies of Material Agreements
and any material amendment thereto;


(d)           annually, together with the items delivered pursuant to Section
6.01(a) herein, projections of operations for the year commencing the preceding
January 1 for the MLP and its Subsidiaries;
(e)           all agreements, documents, instruments, or other items listed on
Schedule 4.01 on or prior to the date specified for delivery thereof on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit); and
(f)           promptly, such additional information regarding the business,
financial or company affairs of any Loan Party as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request, which
information may include copies of any detailed audit reports, if any, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them.
 
SECTION 6.03. Notices.


 
Promptly notify the Administrative Agent within ten (10) days of a Responsible
Officer of a Loan Party having knowledge of any of the following:


(a)           of the occurrence of any Default or Event of Default;


(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect:  (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;


(c)           of any litigation, investigation or proceeding and affecting the
Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $10,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;


(d)           of any material change in accounting policies or financial
reporting practices by the Borrower or the MLP; and


(e)           the occurrence of an Internal Control Event.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
 
SECTION 6.04. Payment of Obligations.


 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
except, in the case of clauses (a) or (b), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.
 
SECTION 6.05. Preservation of Existence, Etc.


 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
in a transaction permitted by Sections 7.06 and 7.07, and (b) take all action to
maintain all rights, privileges, permits, licenses and franchises material to
the conduct of its business, except in a transaction permitted by Sections 7.06
and 7.07.
 
SECTION 6.06. Maintenance of Assets and Business.


 
(a) Maintain all material properties, equipment, licenses, permits, and
franchises necessary for its normal business; (b) keep all of its assets which
are necessary to its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; (c) do all things necessary to obtain, renew, extend, and continue in
effect all Authorizations which may at any time and from time to time be
necessary for the operation of its business in compliance with applicable Law,
except where the failure to so maintain, renew, extend, or continue in effect
could not reasonably be expected to have a Material Adverse Effect; (d) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect; and (e) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
SECTION 6.07. Maintenance of Insurance.


 
Maintain with responsible insurance companies insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses and
which is satisfactory to the Administrative Agent and the Required Lenders and
will (a) furnish to the Administrative Agent, promptly after the Administrative
Agent’s request therefor, (i) a certificate or certificates of insurance from
the applicable insurance company evidencing the existence of insurance required
to be maintained by this Agreement and the other Loan Documents and evidencing
that Collateral Agent is listed as sole loss payee on property insurance and the
Administrative Agent, the Collateral Agent and Lenders are additional insureds
on liability insurance, and (ii) subject to Section 6 of the Seventh Amendment,
standard flood hazard determination certificates (e.g. FEMA form 81-93) and, to
the extent required by applicable law, proof of flood insurance meeting
applicable requirements of federal law, and (b) upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of a Responsible Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.
 
SECTION 6.08. Compliance with Laws and Contractual Obligations.


 
(a) Comply with the requirements of all Laws (including Environmental Laws)
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto; or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect;
(b) comply with all Contractual Obligations, except where the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect;
and (c) comply with the rules and requirements of any classification society in
which any Vessel is classed except where the failure to comply therewith could
not be reasonably expected to have a Material Adverse Effect.
 
SECTION 6.09. Books and Records.


 
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving its assets and business; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.
SECTION 6.10. Inspection Rights.


 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
SECTION 6.11. Compliance with ERISA.


 
With respect to each Plan maintained by a Company, do each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, (b) cause each
Plan which is qualified under Section401(a) of the Code to maintain such
qualification, and (c) make all required contributions to any Plan subject to
Section 412 of the Code, except to the extent that noncompliance, with respect
to each event listed above, could not be reasonably expected to have a Material
Adverse Effect.
 
SECTION 6.12. Use of Proceeds.


 
Use the proceeds of the Facility (a) to finance Investments, Acquisitions and
Capital Expenditures by the Borrower and its Subsidiaries, subject to compliance
with this Agreement, including Sections 7.02 and 7.10, (b) to refinance
Indebtedness of the Borrower under the Existing Credit Agreement, (c) for the
issuances of Letters of Credit, (d) to fund working capital and general
partnership and corporate requirements of the Borrower and its Subsidiaries,
including without limitation, payments to Martin Resource pursuant to the
Omnibus Agreement for reimbursement of expenses and corporate overhead, (e) to
fund Quarterly Distributions to the extent permitted by Sections 7.08(b) and
7.08(c), and (f) to pay fees, costs and expenses associated with the closing
under this Agreement.
 
SECTION 6.13. Material Agreements.


 
Enforce the obligations of the Martin Parties contained in the indemnification
provisions of the Omnibus Agreement, and enforce all other obligations of the
Martin Parties contained in the Material Agreements to the same extent as they
would enforce similar obligations of unrelated third parties.
 
SECTION 6.14. Concerning the Vessels.


 
At all times (i) operate each Vessel in compliance in all respects with all
applicable governmental rules, regulations and requirements pertaining to such
Vessels (including, without limitation, all requirements of the Shipping Act of
1916, as amended and in effect, applicable to each U.S. Flag Vessel) and, to the
extent required to be classed, in compliance in all respects with all rules,
regulations and requirements of the applicable classification society except in
such instances in  which the failure to so operate could not reasonably be
expected to have a Material Adverse Effect, (ii) maintain and assure that each
demise or bareboat charterer of the U.S. Flag Vessels operated and maintained in
the coastwise trade of the United States shall maintain, as required, its
citizenship of the United States for purposes of operating each of the U.S. Flag
Vessels in the coastwise trade in accordance with Section 2 of the Shipping Act
of 1916, as amended and in effect, and the regulations thereunder or the
citizenship requirements set forth in 46 App. U.S.C.A. Section 883, (iii) upon
request of the Administrative Agent, furnish to the Administrative Agent the
certificate of each classification society covering each of the U.S. Flag
Vessels, and (iv) keep each U.S. Flag Vessel registered under the laws of the
United States and each Vessel (other than a U.S. Flag Vessel) flagged under the
laws of another jurisdiction and shall maintain in full force and effect the
Coast Guard Certificate of Inspection (or the equivalent for any Vessel
registered under the laws of another jurisdiction) of each Vessel that is in
operation and which requires such a certificate and furnish to the
Administrative Agent copies of all renewals and extensions thereof.
 
SECTION 6.15. Guaranties and other Collateral Documents.


 
As an inducement to the Administrative Agent and Lenders to enter into this
Agreement, cause each Subsidiary of the Borrower, the MLP and each Subsidiary of
the MLP (other than the Borrower) to execute and deliver to the Administrative
Agent a Guaranty, each substantially in the form and upon the terms of
Exhibit E-1 and Exhibit E-2, respectively, providing for the guaranty of payment
and performance of the Obligations, and a Subsidiary Security Agreement.  In
addition, at the time of the formation or acquisition of any Subsidiary or at
such later time as may be permitted pursuant to Section 6.17(a)(vi), cause such
Subsidiary to execute and deliver to the Administrative Agent (a) a Guaranty
substantially in the form and upon the terms of Exhibit E-1, providing for the
guaranty of payment and performance of the Obligations, (b) Collateral Documents
(including a Subsidiary Security Agreement) in form and substance satisfactory
to the Administrative Agent creating liens and security interests in all assets
and properties of such Subsidiary and in the equity interests in such Subsidiary
in accordance with Section 6.17, and (c) certified copies of such Subsidiary’s
Organization Documents and opinions of counsel with respect to such Subsidiary,
such Guaranty and such Collateral Documents, in substantially the form of
Exhibit F hereto, and (d) such other documents and instruments as may be
required with respect to such Subsidiary pursuant to Section 6.17; provided,
however, that a Foreign Subsidiary shall not be required to execute a Guaranty
if the execution of such Guaranty would have an adverse tax effect on the
Companies.
 
SECTION 6.16. Company Identity.


The MLP and the Borrower shall do or cause to be done (or refrain from doing or
causing to be done, as the case may be) all things necessary to ensure that the
separate legal identity of the Borrower and the MLP and, except as permitted by
Section 7.06, each of their respective Subsidiaries will at all times be
respected and that none of the Borrower, the MLP, or any of their Subsidiaries
will be liable for any obligations, contractual or otherwise, of the MLP General
Partner, Martin Resource or any other entity in which the MLP General Partner or
Martin Resource owns any equity interest (other than the MLP and its
Subsidiaries), except as permitted by Sections 5.13 and 7.02.  Without  limiting
the foregoing, the MLP and the Borrower will, and will cause each of their
respective Subsidiaries to, (a) observe all requirements, procedures and
formalities necessary or advisable in order that the MLP, the Borrower and each
of their respective Subsidiaries will be considered validly existing Persons
separate and distinct from the MLP General Partner, Martin Resource and their
other subsidiaries, (b) not permit any commingling of the assets of the MLP
General Partner, Martin Resource or any of their other Subsidiaries (other than
the MLP and its Subsidiaries) with assets of the MLP, the Borrower or any of
their respective Subsidiaries which would prevent the assets of the MLP General
Partner, Martin Resource or any of their other Subsidiaries (other than the MLP
and its Subsidiaries) from being readily distinguished from the assets of the
MLP, the Borrower, and their respective Subsidiaries, and (c) take reasonable
and customary actions to ensure that creditors of the MLP General Partner,
Martin Resource, and their other Subsidiaries (other than the MLP and its
Subsidiaries) are aware that each such Person is an entity separate and distinct
from the MLP, the Borrower, and their respective Subsidiaries.
 
SECTION 6.17. Further Assurances; Additional Collateral.


 
(a)           The Borrower and the MLP shall, and shall cause each Subsidiary of
the Borrower and the MLP to, take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall request pursuant to
this Section 6.17(a) to ensure that the Collateral Agent, on behalf of the
Lenders and the Lender Swap Parties, shall, at all times, have currently
effective duly executed Loan Documents granting Liens and security interests in
substantially all of the (x) material Vessels and material Fixed Assets, (y)
accounts receivable, inventory, equipment, general intangibles, and deposit
accounts, and (z) other material assets and properties of the MLP, the Borrower,
and their Subsidiaries, including all capital stock, partnership, joint venture,
membership interests, or other equity interests; provided that,


(i)           general partnership interests in the Borrower shall not be pledged
by the Borrower General Partner until (A) such time as the Borrower General
Partner Organization Documents no longer prohibit the Borrower General Partner
from granting a Lien and security interest in the general partnership interests
of the Borrower and (B) such pledge shall not result in any material adverse tax
consequences to the MLP or its Subsidiaries;


(ii)           [Reserved];


(iii)           the grant of a Lien on the assets described on Schedule 6.17
shall not be required until such time as indicated on Schedule 6.17;


(iv)           if the grant of a Lien on (A) any specific lease, contract right,
governmental license or approval or similar property (it being understood by the
parties hereto that equity interests in Persons are not included in this clause
(A)) or (B) subject to the Administrative Agent’s consent, any property acquired
by an Obligor after the Closing Date (the property described in this clause (iv)
is herein referred to collectively as the “Non-Pledgeable Collateral”) is
expressly prohibited by, or would cause a default under or termination,
avoidance or forfeiture of, any lease, contract, agreement, license or Law to
which the MLP, the Borrower, or any of their Subsidiaries is a party or is
subject, then the Loan Parties shall not be required to grant a Lien to the
Collateral Agent on such Non-Pledgeable Collateral for so long as such grant is
prohibited or would result in such default; provided that, that upon the request
of the Administrative Agent, the Loan Parties agree to use commercially
reasonable efforts to obtain any consents, authorizations, waivers, or other
approvals that may be required in order to grant a Lien on Non-Pledgeable
Collateral specifically requested by the Administrative Agent.  Notwithstanding
anything to the contrary set forth herein, no lease, contract or license between
(x) the MLP, the Borrower or any of their Subsidiaries and (y) Martin Resource
or any of its Subsidiaries shall prohibit a Lien in favor of, or foreclosure by,
the Collateral Agent thereon;


(v)           the Borrower shall not be required to grant a Lien on equity
interests in a Foreign Subsidiary, and a Foreign Subsidiary of a Company shall
not be required to grant Liens on its assets, to the extent that the granting of
such Liens would have an adverse tax effect on the Companies; and


(vi)           in the case of acquisition of property by a Company after the
Closing Date, upon request made by the Borrower, the Administrative Agent may
extend the time period for compliance with this Section 6.17 and with Section
6.15 for a period of up to forty-five (45) days after the date of such
acquisition.


(b)           In connection with the actions required pursuant to this Section
6.17, the Borrower and the MLP shall, and shall cause each Subsidiary of the
Borrower and the MLP to, execute and deliver such stock certificates, blank
stock powers, evidence of corporate authorization, opinions of counsel, current
valuations, evidence of title, title opinions, title insurance and other
documents, and shall use commercially reasonable efforts to obtain landlord and
mortgagee waivers and third party consents, as shall be reasonably requested by
the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent.


(c)           The Liens required by this Section 6.17 shall be perfected Liens
in favor of the Collateral Agent for the benefit of the Lenders and the Lender
Swap Parties, subject in priority to no other Liens except Permitted Liens of
the type described in Section 7.01 (other than Section 7.01(h) and, in the case
of the Vessels and other fixed assets required to be pledged pursuant to Section
6.17(a)(i), other than Section 7.01(b), (h), (i), (j), and (k)).


ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each of the MLP and the Borrower agree that they shall not,
nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:
 
SECTION 7.01. Liens.


 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the Seventh Amendment Effective Date and listed
on Schedule 7.01, and any renewals or extensions thereof, provided, that the
amount of the Indebtedness secured thereby is not increased, and any of the
Indebtedness thereby secured is permitted by Sections 7.04(e) or 7.04(f);
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case
incurred in the ordinary course of business;


(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which (i) are described in any title policy
delivered with respect to the Collateral, or (ii) do not materially interfere
with the ordinary conduct of the business of the applicable Person;


(h)           judgment Liens not giving rise to an Event of Default;


(i)           any Lien existing on any asset (other than stock of a Subsidiary)
prior to acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition, provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, and (ii) the
Indebtedness thereby secured is permitted by Sections 7.04(e) or 7.04(f);


(j)           Liens securing Capital Lease obligations, provided that the
Indebtedness in respect of such Capital Lease is permitted under Sections
7.04(e) or 7.04(f);


(k)           Purchase money Liens upon or in any property acquired by Borrower
or any of its Subsidiaries to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition
of such property and refinancings, renewals, and extensions of such Liens,
provided that (i) no such Lien shall be extended to cover property other than
the property being acquired, and (ii) the Indebtedness thereby secured is
permitted by Sections 7.04(e) or 7.04(f);


(l)           Liens reserved in or exercisable under any lease or sublease
permitted under Section 7.05 to which the Borrower or a Subsidiary is a lessee
which secure the payment of rent or compliance with the terms of such lease or
sublease; provided, that the rent under such lease or sublease is not then
overdue for a period of thirty (30) days;


(m)           any interest or title of a lessor under any lease permitted under
Section 7.05 entered into by the Borrower or any Subsidiary in the ordinary
course of its business and covering only the assets so leased;


(n)           Liens, incurred in the ordinary course of business in connection
with margin requirements under Swap Contracts, on cash and cash equivalents not
to exceed in value in the aggregate $500,000 at any time outstanding;


(o)           interests of lessees in leases under which such Person is a
lessor, provided such leaseholds are otherwise not prohibited by the terms of
this Agreement;


(p)           Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the MLP or any Subsidiary on deposit with or in possession of such bank;


(q)           Liens represented by the escrow of cash or Cash Equivalents, and
the earnings thereon, securing the obligations of the Borrower or any of its
Subsidiaries under any agreement to acquire, or pursuant to which it acquired
property, securing the obligations of the Borrower or any of its Subsidiaries to
the seller of such property under any agreement pursuant to which the Borrower
or any of its Subsidiaries may acquire such property;
 
 
(r)           Liens on Non-Pledgeable Collateral, provided that the Indebtedness
thereby secured is permitted by Sections 7.04(e) or 7.04(f);


(s)           Liens in favor of Panther, in its capacity as the operator of the
Matagorda Gathering System (or any successor operator) pursuant to Article VI of
the Matagorda Operating Agreement securing the obligations of the Prism
Matagorda Party to make payments to such operator under the Matagorda Operating
Agreement, provided that the Prism Matagorda Party is in compliance with its
obligations so secured;


(t)           Liens in favor of Panther, in its capacity as the manager of the
Fish Hook Gathering System (or any successor manager), pursuant to Article VI of
the Fish Hook Ownership and Operating Agreement and securing the obligations of
the Prism PIPE Party to make payments to such manager under the Fish Hook
Ownership and Operating Agreement; provided that the Prism PIPE Party is in
compliance with its obligations so secured; and


(u)           Liens reserved in customary oil, gas and/or mineral leases for
royalties, bonus or rental payments and for compliance with the terms of such
leases and Liens reserved in customary operating agreements, farm-out and
farm-in agreements, exploration agreements, development agreements and other
similar agreements for compliance with the terms of such agreements, to the
extent that (i) any such Lien referred to in this clause (u) does not materially
impair the use or value of the property subject to such Lien for the purposes
for which such property is held, and (ii) in the case of customary operating
agreements, farm-out and farm-in agreements, exploration agreements, development
agreements and other similar agreements, the amount of any obligations secured
thereby that are delinquent, that are not diligently contested in good faith and
for which adequate reserves are not maintained by the applicable Company do not
exceed, at any time outstanding, the amount owing by such Company, for ninety
(90) days’ billed operating expenses or other expenditures attributable to such
entity’s interest in the property covered thereby.
 
SECTION 7.02. Investments and Acquisitions.


(a)           Make any Investments, except:


(i)           Investments by the Borrower and its Subsidiaries existing on the
Seventh Amendment Effective Date in Waskom and PIPE, and Investments by the
Borrower and its Subsidiaries in such entities after the Seventh Amendment
Effective Date, provided that (A) such entities continue to be Permitted Joint
Ventures, (B) no Investment in either of such entities shall be made after the
Seventh Amendment Effective Date at a time when such entity is subject to a
Bankruptcy Event, and (C) such Investments shall be subject to Section
7.02(a)(ix)(C);


(ii)           cash or Cash Equivalents;


(iii)           Investments constituting Indebtedness permitted under Section
7.04;


(iv)           Investments by the MLP in the Borrower;


(v)           Investments by the Borrower and its Subsidiaries in a wholly-owned
Subsidiary of the Borrower; and any Investment by the Borrower and its
Subsidiaries in a Person that becomes a wholly-owned Subsidiary of the Borrower
as a result of such Investment provided that the Borrower is in compliance with
Section 6.15;


(vi)           trade accounts receivable which are for goods furnished or
services rendered in the ordinary course of business;


(vii)           Investments received in satisfaction or partial satisfaction of
accounts receivable from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(viii)           Guaranty Obligations permitted by Section 7.04;


(ix)           Investments by the Borrower and its Subsidiaries in Permitted
Joint Ventures other than Waskom and PIPE, provided that:


(A)            the Borrower shall be in pro forma compliance with the covenants
set forth in this Section 7.02 and Section 7.15 at the time that such Investment
is made;


(B)           at all times during which any Investments permitted by this clause
(B) are outstanding, the book value of Collateral in which the Administrative
Agent has a Lien in accordance with Section 7.16 shall not be less than 50% of
the book value of the total assets of the MLP and its Subsidiaries (calculated
on a pro forma basis based on the book value as of the close of the most recent
fiscal quarter and taking into account on a pro forma basis all Investments made
since such quarter-end);


(C)           at the time such Investment is made, the aggregate outstanding
amount of Investments in Permitted Joint Ventures made after the Seventh
Amendment Effective Date, as such amount may be reduced by any Returned Capital
with respect to prior Investments in Permitted Joint Ventures, shall not exceed
$50,000,000; and


(D)           the Borrower shall deliver to the Administrative Agent at the time
such Investment is made a certificate demonstrating compliance with this Section
7.02(a)(ix) and Section 7.02(b); and


(x)           Investments by the Borrower and its Subsidiaries (other than
Investments referenced in clauses (i) through (ix) above) in an aggregate amount
not to exceed $1,000,000; or


(b)           make any Acquisition, or acquisition of the capital stock or
securities of another Person, unless: (i) the Leverage Ratio as of the last day
of the most recent fiscal quarter for which financial statements are available,
after giving pro forma effect thereto in accordance with Section 7.15(e), is
less than or equal to 4.75 to 1.00, (ii) the Senior Leverage Ratio as of the
last day of the most recent fiscal quarter for which financial statements are
available, after giving pro forma effect thereto in accordance with Section
7.15(e), is less than or equal to 3.00 to 1.00, (iii) after giving pro forma
effect thereto in accordance with Section 7.15(e), the Borrower can borrow at
least $30,000,000 under the Facility in compliance with (A) Section 4.02 of the
Credit Agreement and (B) the financial covenants in Section 7.15 of the Credit
Agreement tested as of the last day of the most recent fiscal quarter for which
financial statements are available, and (iv) if any such Acquisition or
Investment results in the ownership of assets located outside the United States
or equity interests in any Person that is not a Domestic Person, (A) such
Acquisition or Investment constitutes a Foreign Investment, and (B) the
aggregate amount of all Foreign Investments does not exceed $30,000,000; or


(c)           make an Investment that is opposed by the board of directors or
similar governing entity of the Person in which the Investment is made.
 
SECTION 7.03. Hedging Agreements.


 
Enter into any Swap Contracts other than in the ordinary course of business for
the purpose of protecting against fluctuations in interest rates, commodity
prices, or foreign exchange rates and not for purposes of speculation, provided
that the Swap Contract shall not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
 
SECTION 7.04. Indebtedness.


 
Create, incur, or assume any Indebtedness, except:


(a)           Indebtedness incurred pursuant to the Loan Documents;


(b)           Indebtedness owed by a Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary that is a Guarantor or by the Borrower to a Wholly-Owned
Subsidiary that is a Guarantor, provided, that, to the extent such Indebtedness
is evidenced by a promissory note, such note shall be pledged to secure the
Obligations and is in the possession of the Collateral Agent;


(c)           obligations (contingent or otherwise) of the Borrower, the MLP or
any Subsidiary existing or arising under any Swap Contract to the extent
permitted by Section 7.03;


(d)           unsecured Indebtedness of the Borrower and the MLP, and any
guarantees thereof by the Borrower or a Guarantor, provided that such
Indebtedness shall bear a market rate of interest, shall not require any
scheduled payment of principal earlier than a date which is 120 days after the
Stated Maturity Date, shall not contain covenants, mandatory prepayment events,
or events of default that are more restrictive than those herein set forth
(except as otherwise reasonably satisfactory to the Administrative Agent), and
the Net Cash Proceeds thereof shall be used to prepay Loans to the extent
required under Section 2.03(b)(ii);


(e)           Indebtedness existing on the Seventh Amendment Effective Date and
identified on Schedule 7.04, and any renewals or extensions (but not increases)
thereof;


(f)           other Indebtedness of the MLP, the Borrower and their respective
Subsidiaries not to exceed $35,000,000 in aggregate principal amount outstanding
at any time;


provided, that notwithstanding anything to the contrary set forth in clauses (a)
through (f) above, (x) if any Indebtedness is incurred pursuant to this Section
7.04, both before and after such Indebtedness is created, incurred or assumed,
no Default or Event of Default shall exist; and (y) none of Prism, any of its
Subsidiaries, or any other Subsidiary of the Borrower that owns any equity or
other interest in the Non-Pledging Prism Companies shall be permitted to incur
any Indebtedness of the type described in clause (f) above unless and until the
Collateral Agent has a Lien on all material assets of the Non-Pledging Prism
Companies to secure the Obligations in accordance with Section 6.17.
 
SECTION 7.05. Lease Obligations.


 
Create or suffer to exist any obligations for the payment of rent by such Person
as lessee for any property under lease or agreement to lease (other than those
constituting Synthetic Lease Obligations or Capital Leases), except for
operating leases entered into or assumed by the Borrower or any Subsidiary in
the ordinary course of business, provided that, such operating leases will not
require the payment of an aggregate amount of annual payments in excess of
$20,000,000.
 
SECTION 7.06. Fundamental Changes.


 
Merge or consolidate with or into, or convey, transfer, lease or otherwise
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:


(a)           any Person may merge into the Borrower, provided, that the
Borrower is the surviving entity and the requirements set forth in Section 7.02
are satisfied;


(b)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries,  provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person, and provided further that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;


(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee must also be the Borrower or a
Wholly-Owned Subsidiary and provided further that (ii) if the transferor in such
a transaction is a Guarantor, then the transferee must be the Borrower or a
Guarantor;


(d)           any Person (other than the Borrower or a Subsidiary of the
Borrower) may merge into any Subsidiary provided that such Subsidiary is the
surviving entity and the requirements set forth in Section 7.02 are satisfied;
and


(e)           the Borrower and each Subsidiary may make Dispositions permitted
by Section 7.07.
 
SECTION 7.07. Dispositions.


 
Make any Disposition or enter into any agreement to make any Disposition,
except:


(a)           Dispositions by the Borrower or its Subsidiaries of inventory or
obsolete equipment in the ordinary course of business;


(b)           Dispositions by any Subsidiary to the Borrower, or by any
Subsidiary or by the Borrower to a Wholly-Owned Subsidiary that is a Guarantor;


(c)           Dispositions for fair market value in an aggregate amount not to
exceed $25,000,000 in any fiscal year, so long as, (x) no Default or Event of
Default then exists or arises as a result thereof, (y) if a prepayment is
required by Section 2.03(b)(i), the Borrower shall make such prepayment in
accordance with such Section, and (z) if the fair market value of any
Disposition exceeds $5,000,000, then Cash Equivalents comprise at least
seventy-five percent (75%) of the consideration received by the applicable
Company in connection therewith; and


(d)           Dispositions resulting from damage to, or loss or destruction of,
any property or other event resulting in payments made to any Loan Party under
an insurance policy or as a result of any condemnation or vessel condemnation,
provided, that the Borrower is in compliance with Section 2.03(b)(i).
 
SECTION 7.08. Restricted Payments; Distributions and Redemptions.


 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments to the Borrower and
to Wholly-Owned Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and
to each owner of capital stock or other equity interest of such Subsidiary on a
pro rata basis based on their relative ownership interests);


(b)           the Borrower may declare and make Quarterly Distributions of
Available Cash as defined in the Limited Partnership Agreement (Borrower) as in
effect on the Seventh Amendment Effective Date (including, without limitation,
distributions of the proceeds of Distribution Loans) to the extent such
Quarterly Distributions are made in accordance with the Limited Partnership
Agreement (Borrower); provided, that at the time each such Quarterly
Distribution is declared, no Default or Event of Default exists or would result
therefrom;


(c)           the MLP may (i) declare and make Quarterly Distributions of
Available Cash as defined in the Limited Partnership Agreement (MLP) as in
effect on the Seventh Amendment Effective Date (including, without limitation,
distributions of the proceeds of Distribution Loans) to the extent such
Quarterly Distributions are made in accordance with the Limited Partnership
Agreement (MLP) and (ii) purchase units under and in accordance with any MLP
Long-Term Incentive Plan (as defined in the Limited Partnership Agreement
(MLP)); provided, that at the time each such Quarterly Distribution or purchase
is declared, no Default or Event of Default exists or would result therefrom;
and


(d)           the MLP may declare and make dividend payments or other
distributions payable solely in common units.
 
SECTION 7.09. ERISA.


 
At any time engage in a transaction which could be subject to Section 4069 or
4212(c) of ERISA, or permit any Plan maintained by a Company to (a) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to comply with ERISA or any other applicable Laws; or (c) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), which, with respect to each event listed above, could be reasonably
expected to have a Material Adverse Effect.
 
SECTION 7.10. Nature of Business.


 
Engage in any line of business other than the Midstream Business, or make any
Capital Expenditures or Acquisitions or Investments permitted by Section 7.02
except in connection with the Midstream Business.  The MLP may not engage in any
business other than ownership of the Borrower General Partner, the Borrower, and
Subsidiaries of the Borrower and the operation of the MLP.
 
SECTION 7.11. Transactions with Affiliates.


 
Sell, lease, or otherwise transfer any property or assets to, or purchase,
lease, or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions in
the ordinary course of business and upon fair and reasonable terms no less
favorable to the Borrower, the MLP, or such Subsidiary than such Person could
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of the Borrower, the MLP, or such Subsidiary, (b) transactions among the
Borrower Affiliates, (c) any Restricted Payment permitted by Section 7.08, or
(d) transactions pursuant to the agreements described in MLP’s Annual Report on
Form 10-K filed with the SEC for the fiscal year ended December 31, 2008 or the
MLP’s Quarterly Reports on Form 10-Q filed with the SEC for the fiscal quarters
ended March 31, 2009, June 30, 2009, and September 30, 2009, which agreements in
the opinion of the Borrower when taken as a whole are fair and reasonable to the
Borrower, the MLP, and their Subsidiaries.
 
SECTION 7.12. Burdensome Agreements.


 
Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) (a) that limits the ability of any Subsidiary to make Restricted
Payments to the Borrower or to otherwise transfer property to the Borrower;
provided that the foregoing shall not apply to (i) restrictions and conditions
(w) imposed by law or by any Loan Document, (x) existing on the date hereof
identified on Schedule 7.01 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (y) contained in agreements relating to a Disposition to a Person
who is not an Affiliate of the MLP or any of its Subsidiaries pending such
Disposition, provided such restrictions and conditions apply only to the
property or assets to be subject to such Disposition and such Disposition is
permitted hereunder, or (z) imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (ii)
customary provisions in leases and other contracts restricting the assignment
thereof; (b) that limits the ability of any Subsidiary (other than a Foreign
Subsidiary that is not required to deliver a Guaranty pursuant to Section 6.15)
to guaranty the Obligations, or (c) that limits the ability of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person to secure the Obligations, except to the extent such Liens are not
required by clauses (i) through (v) of Section 6.17(a), provided, however, that
this clause (c) shall not prohibit a negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Sections 7.04(e) or 7.04(f)
to the extent such negative pledge relates to the property financed by such
Indebtedness; or (d) that requires the grant of a Lien to secure an obligation
of a Company if a Lien is granted to secure the Obligations.
 
SECTION 7.13. Use of Proceeds.


 
Use the proceeds of any Loan for purposes other than those permitted by Section
6.12, or use the proceeds of any Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
SECTION 7.14. Amendments to Material Agreements; Amendment to Omnibus
Agreement  Administrative Fee.


Permit any amendment to any Borrower Operating Agreement or any Material
Agreement, if such amendment could reasonably be expected to have a Material
Adverse Effect.  Without limiting the foregoing, no amendment shall be made to
the Omnibus Agreement that shall increase the annual $2,000,000 administrative
fee paid to Martin Resource (other than (i) adjustments approved by the
Conflicts Committee (as defined in the Limited Partnership Agreement (MLP)) to
account for adjustments in the nature of the services provided by Martin
Resource and/or its Affiliates as a result of acquisitions by the MLP and its
Subsidiaries or other expansions of the business of the MLP and its Subsidiaries
and (ii) inflation adjustments made pursuant to the terms of the Omnibus
Agreement as in effect on the Seventh Amendment Effective Date).
 
SECTION 7.15. Financial Covenants.


 
(a)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the end of any fiscal quarter to be less than the ratio of 2.75 to 1.0.


(b)           Leverage Ratio.  Permit the Leverage Ratio as of the end of any
fiscal quarter to be greater than 5.00 to 1.00.
 
(c) Senior Leverage Ratio.  Permit the Senior Leverage Ratio as of the end of
any fiscal quarter to be greater than 3.25 to 1.00.


(d)           [Reserved].


(e)           Adjustments for Acquisitions.  For purposes of calculating the
Interest Coverage Ratio, Leverage Ratio, and Senior Leverage Ratio, Consolidated
EBITDA and Consolidated Interest Charges shall be adjusted on a pro forma basis
(in a manner acceptable to the Administrative Agent if unaudited or by an
independent certified public accountant of nationally recognized standing
acceptable to the Administrative Agent) for any Person or assets sold or
acquired and any Indebtedness incurred or assumed after the beginning of any
four-fiscal quarter period being measured with respect to such ratios as if such
assets had been sold or acquired or Indebtedness had been incurred at the
beginning of such four-fiscal quarter period.




 
SECTION 7.16. Certain Matters Relating to Waskom, PIPE and other Permitted Joint
Ventures.


 
(a)           Vote its equity interests in any Permitted Joint Venture to enable
such Permitted Joint Venture to, or otherwise permit any Permitted Joint Venture
to, (i) incur, assume or otherwise be liable in respect of any Indebtedness
other than Indebtedness not to exceed $2,000,000 in the aggregate at any time
outstanding for all Permitted Joint Ventures (“Permitted Joint Venture
Indebtedness”); or (ii) create or suffer to exist any Liens on any of their
property, assets or revenues, whether now owned or hereafter acquired, other
than (A) Liens of the type permitted by Section 7.01 (other than clauses (b),
(i), (j), (k) and (n) thereof), and (B) other Liens securing obligations not to
exceed $2,000,000 in the aggregate at any time outstanding for all Permitted
Joint Ventures, provided that such Permitted Joint Venture is in compliance with
its obligations so secured (collectively, “Permitted Joint Venture Liens”); or
(b)           (i) enter into any Contractual Obligation that limits the ability
of any Permitted Joint Venture to make Restricted Payments to the Borrower (or
to the Subsidiary or Subsidiaries of the Borrower that own equity interests in
such Permitted Joint Venture) or to otherwise transfer property to the Borrower
or such Subsidiaries, provided that the foregoing clause (i) shall not apply to
customary conditions of the type contained in the existing Organization
Documents of PIPE and Waskom as in effect on the Closing Date, (ii) vote its
equity interests in any Permitted Joint Venture to enable such Permitted Joint
Venture to enter into, or otherwise consent to a Permitted Joint Venture
entering into, any such Contractual Obligation; provided that the foregoing
clause (ii) shall not apply to (A) restrictions and conditions contained in
agreements relating to a Disposition to a Person who is not an Affiliate of a
Company pending such Disposition, provided such restrictions and conditions
apply only to the property or assets to be subject to such Disposition, and (B)
customary provisions in leases and other contracts restricting the assignment
thereof.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 8.01. Events of Default.


 
Any of the following shall constitute an Event of Default:


(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, any L/C Obligation, any commitment or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the MLP’s and the Borrower’s existence), 6.12, or Article VII (other
than Section 7.16(a)); or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date notice has been
given to the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or


(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or


(e)           Cross-Default.  (i) The Borrower or any other Loan Party (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation (other than Indebtedness under Swap Contracts) having an
aggregate principal amount (or, in the case of a Capitalized Lease or a
Synthetic Lease Obligation, Attributable Indebtedness) (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than (individually or
collectively) $20,000,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guaranty Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness, the lessor
under such Synthetic Lease Obligation or the beneficiary or beneficiaries of
such Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any other Loan
Party is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by the Borrower or any other Loan Party as a result
thereof is greater than  (individually or collectively) $20,000,000, or (B)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from any Termination Event (as so defined) under
such Swap Contract as to which the Borrower or any other Loan Party is an
Affected Party (as so defined) and the Swap Termination Value owed by the
Borrower and other Loan Party as a result thereof is greater than (individually
or collectively) $20,000,000 and such amount is not paid when due under such
Swap Contract, or (iii) there occurs an Event of Default (as such term is
defined in any Collateral Document); or


(f)           Insolvency Proceedings, Etc. (i) (A) The Borrower or any Borrower
Affiliate institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; (ii) (A) Martin
Resource institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding provided, in the
case of any event described in this clause (ii), that such event could
reasonably be expected to have a Material Adverse Effect; or


(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Borrower Affiliate, or any of their respective Subsidiaries becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against property which is a material part of the
property of the Borrower and its Subsidiaries taken as a whole, and is not
released, vacated or fully bonded within 45 days after its issue or levy; or


(h)           Judgments.  (i) There is entered against the Borrower, any other
Loan Party (other than the MLP General Partner), any Subsidiary of any of the
foregoing, Waskom, or PIPE (A) a final judgment or order for the payment of
money in an aggregate amount exceeding (individually or collectively)
$20,000,000 (to the extent not covered by third-party insurance as to which the
insurer does not dispute coverage), or (B) any non-monetary final judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (1) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (2) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; (ii) there is entered against Martin Resource (A) a
final judgment or order for the payment of money that could reasonably be
expected to have a Material Adverse Effect or (B) any non-monetary final
judgment that has or could reasonably be expected to have a Material Adverse
Effect and, in either case, (1) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (2) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) If the Borrower, any other Loan Party or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any other Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any other Loan Party
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than the agreement of
all the Lenders or termination of all Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document (except for a Loan Party
released therefrom pursuant to a Disposition or other transaction permitted
hereunder), or purports to revoke, terminate or rescind any Loan Document; or


(k)           Change of Control.  There occurs any Change of Control; or


(l)           Dissolution.  The Borrower or any Borrower Affiliate shall
dissolve, liquidate, or otherwise terminate its existence, except as permitted
in Section 7.06; or


(m)           Material Agreements.  (i) Termination of any Material Agreement or
any material provision of any of the foregoing if such termination could
reasonably be expected to have a Material Adverse Effect and such agreement or
provision is not replaced (prior to such cessation) in a manner that will
prevent such Material Adverse Effect; (ii) default by any Person in the
performance or observance of any material term of any Material Agreement which
is not cured within the applicable cure period specified in such Material
Agreement, if such default could reasonably be expected to have a Material
Adverse Effect; or (iii) any Unauthorized Assignment shall occur;


(n)           Collateral; Impairment of Security, etc.  (i) Any provision of any
Loan Document shall for any reason cease to be valid and binding on or
enforceable against a Loan Party or any Loan Party shall so state in writing or
bring an action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens; or


(o)           Indebtedness and Liens of Permitted Joint Ventures.  Any Permitted
Joint Venture shall incur, assume or otherwise be liable in respect of any
Indebtedness other than Permitted Joint Venture Indebtedness or create or suffer
to exist any Liens on its property other than Permitted Joint Venture Liens, and
such condition shall continue for 30 days.
 
SECTION 8.02. Remedies Upon Event of Default.


 
If any Event of Default occurs, the Administrative Agent:


(a)           shall, at the request of, or may, with the consent of, the
Required Lenders, declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligations shall be terminated;


(b)           shall, at the request of, or may, with the consent of the Required
Lenders, declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;


(c)           shall, at the request of, or may, with the consent of the Required
Lenders, declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and require that the Borrower deliver such payments to the Administrative Agent
to Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and


(d)           shall, at the request of, or may, with the consent of the Required
Lenders, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


provided, however, that upon the occurrence of any event specified in subsection
(f)(i) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal to the then Outstanding Amount of all L/C Obligations shall be
deemed to be forthwith due and owing by the Borrower to the L/C Issuer and the
Lenders as of the date of such occurrence and the Borrower’s obligation to pay
such amounts shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit and, to the fullest
extent permitted by applicable law, shall not be subject to any defense or be
affected by a right of set-off, counterclaim or recoupment which the Borrower
may now or hereafter have against any such beneficiary, the L/C Issuer, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such payments shall be delivered to and held by the Collateral
Agent as cash collateral securing the L/C Obligations.
 
SECTION 8.03. Application of Proceeds of Collateral.


 
The proceeds of any sale or other realization upon all or any part of the
Collateral shall be applied by the Administrative Agent in the following
order:  (i) any amounts received by the Administrative Agent for the account of
any Defaulting Lender shall be applied as provided in Section 2.16(a)(ii) in the
order otherwise provided in this Section 8.03; (ii) to the payment of
Obligations constituting fees, indemnities, expenses and other amounts
(including Attorney Costs) payable to the Administrative Agent in its capacity
as such; (iii) to the payment of all other fees (other than Letter of Credit
fees), expenses, and indemnities for which the Lenders and the L/C Issuer are
entitled to payment but have not yet been paid or reimbursed in accordance with
the Loan Documents, ratably among them in proportion to the respective amounts
described in this clause (iii) payable to them; (iv) to the payment of
Obligations constituting accrued and unpaid Letter of Credit fees and accrued
and unpaid interest on the Outstanding Amount of Loans, ratably among the
Lenders and L/C Issuer in proportion to the respective amounts described in this
clause (iv) payable to them; (v) to the payment of Obligations constituting the
Outstanding Amount of Loans, Outstanding Amount of L/C Obligations, and the
Outstanding Amount of Obligations under Lender Hedging Agreements, ratably among
the Lenders, the L/C Issuer, and the Lender Swap Parties in proportion to the
respective amounts described in this clause (v) payable to them; (vi) to Cash
Collateralize the Letters of Credit, and (vii) to the payment of the remaining
Obligations then due, if any, in the order and manner the Required Lenders deem
appropriate.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (vi) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


Subject to the provisions of Article IX and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders or an action in the nature of interpleader)
in the event of any doubt or dispute as to any apportionment or distribution
contemplated hereby, Administrative Agent shall promptly distribute such amounts
to each Lender in accordance with the Credit Agreement and the related Loan
Documents.


ARTICLE IX
AGENTS
 
SECTION 9.01. Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements.


 
(a)           Each Lender and L/C Issuer hereby irrevocably (subject to Section
9.10) appoints, designates and authorizes each of the Administrative Agent and
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Collateral Agent, the Lenders, the
Lender Swap Parties and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, neither the Administrative Agent nor the
Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall either the Administrative Agent or the
Collateral Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent or the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


(b)           The Administrative Agent and the Collateral Agent (i) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent or the Collateral
Agent, as applicable, is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent or the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Loan Document or applicable law;
and   (ii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of their respective Affiliates in any
capacity.


(c)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.


(d)           To the extent any Lender or any Affiliate of a Lender is a party
to a Lender Hedging Agreement and accepts the benefits of the Liens in the
Collateral arising pursuant to the Collateral Documents, such Lender (for itself
and on behalf of any such Affiliates) shall be deemed (i) to appoint Royal Bank,
as its nominee and agent, to act for and on behalf of such Lender or Affiliate
thereof in connection with the Collateral Documents and (ii) to be bound by the
terms of this Article IX.
 
SECTION 9.02. Delegation of Duties.


 
Either the Administrative Agent or the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.
 
SECTION 9.03. Default.


 
(a)           Upon the occurrence and continuance of a Default or Event of
Default, the Lenders agree to promptly confer in order that Required Lenders, or
the Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent and the
Collateral Agent shall be entitled to refrain from taking any action (without
incurring any liability to any Person for so refraining) unless and until the
Administrative Agent or the Collateral Agent, as appropriate, shall have
received instructions from Required Lenders.  All rights of action under the
Loan Documents and all right to the Collateral, if any, hereunder may be
enforced by the Administrative Agent and the Collateral Agent and any suit or
proceeding instituted by the Administrative Agent or the Collateral Agent in
furtherance of such enforcement shall be brought in its name as the
Administrative Agent or the Collateral Agent, as applicable, without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of the Lenders (and, with
respect to Lender Hedging Agreements, Lender Swap Parties) subject to the
expenses of the Administrative Agent and/or the Collateral Agent.  In actions
with respect to any property of the Borrower or any other Obligor, each of the
Administrative Agent and the Collateral Agent is acting for the ratable benefit
of each Lender (and, with respect to Lender Hedging Agreements, Lender Swap
Parties).  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligation shall
be construed as being for the ratable benefit of each Lender (and, with respect
to Lender Hedging Agreements, Lender Swap Parties).


(b)           Each Lender authorizes and directs the Administrative Agent and
the Collateral Agent to enter into the Collateral Documents on behalf of and for
the benefit of the Lenders (and, with respect to Lender Hedging Agreement,
Lender Swap Parties).


(c)           Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders; and except to the
extent unanimity (or other percentage set forth in Section 10.01) is required
hereunder, each Lender agrees that any action taken by the Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Required Lenders of the power set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.


(d)           Each of the Administrative Agent and the Collateral Agent is
hereby authorized on behalf of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.


(e)           Neither the Administrative Agent nor the Collateral Agent shall
have any obligation whatsoever to any Lender or to any other Person to assure
that the Collateral exists or is owned by any Obligor or is cared for,
protected, or insured or has been encumbered or that the Liens granted to the
Administrative Agent or the Collateral Agent herein or pursuant thereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the Rights granted or available to the
Administrative Agent or the Collateral Agent in this Section 9.03 or in any of
the Collateral Documents; it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Administrative
Agent or the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Administrative Agent’s or the Collateral Agent’s
own interest in the Collateral as one of the Lenders and that neither
the  Administrative Agent nor the Collateral Agent shall have any duty or
liability whatsoever to any Lender, other than to act without gross negligence
or willful misconduct.


(f)           The Lenders hereby irrevocably authorize each of the
Administrative Agent and the Collateral Agent, at its option and discretion, to
release any Lien granted to or held by the Administrative Agent or the
Collateral Agent upon any Collateral: (i) constituting property in which no
Obligor owned an interest at the time the Lien was granted or at any time
thereafter; (ii) constituting property leased to an Obligor under a lease which
has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and  (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or the Collateral Agent (for
the benefit of the Lenders and the Lender Swap Parties), if the Indebtedness
evidenced thereby has been paid in full.  In addition, the Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent to release Liens
upon Collateral as contemplated in Section 10.01(c) or (d), or if approved,
authorized, or ratified in writing by the requisite Lenders.  Upon request by
the Administrative Agent and/or the Collateral Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s and/or the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.03.


(g)           In furtherance of the authorizations set forth in this Section
9.03, each Lender hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent its attorney-in-fact, with full power of substitution,
for and on behalf of and in the name of each such Lender, (i) to enter into
Collateral Documents (including, without limitation, any appointments of
substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve the Liens securing the Obligations, and (iii) to execute instruments of
release or to take other action necessary to release Liens upon any Collateral
to the extent authorized in paragraph (f) hereof.  This power of attorney shall
be liberally, not restrictively, construed so as to give the greatest latitude
to the Administrative Agent’s and the Collateral Agent’s power, as attorney,
relative to the Collateral matters described in this Section 9.03.  The
respective powers and authorities herein conferred on the Administrative Agent
and the Collateral Agent may be exercised by each of the Administrative Agent
and/or the Collateral Agent through any Person who, at the time of the execution
of a particular instrument, is an officer of such agent.  The power of attorney
conferred by this Section 9.03(g) is granted for valuable consideration and is
coupled with an interest and is irrevocable so long as the Obligations, or any
part thereof, shall remain unpaid or the Lenders are obligated to make any
Committed Borrowings under the Loan Documents.
 
SECTION 9.04. Liability of Administrative Agent.


 
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent-Related Person shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.01) or (ii) in the absence of its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, or to make any inquiry
respecting the performance by the Borrower of its obligations hereunder or under
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.


Neither the Administrative nor the Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith of therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent, as
applicable.
 
SECTION 9.05. Reliance by Administrative Agent.


 
(a)           Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing
(including any electronic message, Internet or intranet website posting or other
distribution), communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, made or otherwise
authenticated by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  Each of the Administrative Agent
and the Collateral Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of the
Lenders as the Administrative Agent or the Collateral Agent shall believe is
necessary pursuant to this Agreement) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such other
number or percentage of the Lenders as the Administrative Agent or the
Collateral Agent shall believe is necessary pursuant to this Agreement), if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants.  Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders (or such other number or percentage of the Lenders as the Administrative
Agent or the Collateral Agent shall believe is necessary pursuant to this
Agreement), otherwise determine, the Administrative Agent and/or the Collateral
Agent shall, and in all other instances, the Administrative Agent and/or the
Collateral Agent may, but shall not be required to, initiate any solicitation
for the consent or a vote of the Lenders.  The Administrative Agent and the
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


(b)           In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.
 
SECTION 9.06. Notice of Default.


 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
 
SECTION 9.07. Credit Decision; Disclosure of Information by Administrative
Agent.


 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their
possession.  Each Lender represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent or the Collateral Agent herein, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
 
SECTION 9.08. Indemnification of Administrative Agent and the Collateral Agent.


 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse each of the Administrative Agent and the Collateral Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by each of the Administrative Agent and each of the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent and/or the Collateral Agent is not reimbursed for such
expenses by or on behalf of the Borrower.  The undertaking in this Section shall
survive termination of the Commitments, the payment of all Obligations hereunder
and the resignation or replacement of the Administrative Agent and/or the
Collateral Agent.
 
SECTION 9.09. Administrative Agent and Collateral Agent in their Individual
Capacities.


 
Royal Bank and its Affiliates may make loans to, accept deposits from, acquire
equity interests in (any equity interests acquired shall be held by a Royal Bank
Affiliate) and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank were not the Administrative Agent,
the Collateral Agent, or the L/C Issuer hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Royal Bank or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that neither the Administrative Agent nor the Collateral Agent shall
be under no obligation to provide such information to them.  With respect to its
Loans, Royal Bank shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, the Collateral Agent, or the L/C Issuer, and the terms
“Lender” and “Lenders” include Royal Bank in its individual capacity.
 
SECTION 9.10. Successor Agents.


 
(a)           The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders with a copy of such notice to the Borrower.  If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of
Default.  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.03 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.


(b)           The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower.  If the
Collateral Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor collateral agent for the Lenders
which successor collateral agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default.  If no successor
collateral agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and the Borrower, a successor collateral agent from among the
Lenders.  Upon the acceptance of its appointment as successor collateral agent
hereunder, such successor collateral agent shall succeed to all the rights,
powers and duties of the retiring Collateral Agent and the term “Collateral
Agent” shall mean such successor collateral agent and the retiring Collateral
Agent’s appointment, powers and duties as Collateral Agent shall be
terminated.  After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Article IX and Sections 10.03 and 10.13
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under this Agreement.  If no successor collateral
agent has accepted appointment as Collateral Agent by the date which is thirty
(30) days following a retiring Collateral Agent’s notice of resignation, the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Collateral
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.


(c)           If the Collateral Agent deems it necessary or advisable to appoint
a substitute Collateral Agent that qualifies as citizen of the United States
under Section 2 of the Shipping Act of 1916, as amended and then in effect, then
the Collateral Agent shall appoint a substitute Collateral Agent.  Each Lender
that qualifies to serve as Collateral Agent pursuant to this Section 9.10 agrees
to accept appointment as Collateral Agent.
 
SECTION 9.11. Other Agents; Lead Managers.


 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as any type of agent (other than the Administrative
Agent and the Collateral Agent), “lead arranger,” or “book runner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.




MISCELLANEOUS
 
SECTION 10.01. Amendments, Release of Collateral, Etc.


 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders, and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; providedhowever, except as provided in Section
10.01(b), that no such amendment, waiver or consent shall:


(i)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender to whom such amount is or would be owed;


(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing or (subject to clause (ii) of the proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby,
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;


(iv)           change the number or percentage of Lenders required to take any
action hereunder, or amend the definition of “Required Lenders”, without the
written consent of each Lender;


(v)           change Section 2.11 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(vi)           release all or substantially all of the Collateral or release any
Guarantor from a Guaranty (except as otherwise permitted under this Section
10.01 and except pursuant to a Disposition of assets permitted by Section 7.07)
without the written consent of each Lender; or


(vii)           amend this Section, or any provision herein providing for
unanimous consent or other action by all the Lenders, without the written
consent of each Lender.


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment or Loans of such Lender may not be
increased or extended without the consent of such Lender.


(b)           Upon any sale, transfer, or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon ten (10) Business Days’ (or
such shorter period as may be determined by the Administrative Agent) prior
written request by the Borrower (which request must be accompanied by (i) the
following, except as otherwise agreed by the Administrative Agent, (A) true and
correct copies of all material documents of transfer or disposition, including
any contract of sale, (B) a preliminary closing statement and instructions to
the title company, if any, (C) all requested release instruments in form and
substance satisfactory to the Administrative Agent) and (ii) if required,
written consent of the requisite Lenders, the Administrative Agent (or the
Collateral Agent, as applicable) shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of Liens granted to the Collateral Agent for the benefit of the Lenders
and the Lender Swap Parties pursuant hereto in such Collateral.  Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s or the
Collateral Agent’s opinion, would expose the Administrative Agent or the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of liens without recourse or warranty.  No such release
shall impair the Administrative Agent’s or the Collateral Agent’s lien on the
proceeds of sale of such Collateral.


(c)           If all outstanding Loans and other Obligations have been
indefeasibly paid in full and the Commitments have terminated or have been
reduced to zero, and, subject to Section 10.01(e) all Lender Hedging Agreement
have terminated, each of the Administrative Agent and the Collateral Agent
agrees to, and the Lenders hereby instruct the Administrative Agent or the
Collateral Agent, as applicable, to, at the Borrower’s expense, execute such
releases of the Collateral Documents as the Borrower shall reasonably request
and this Agreement shall be deemed terminated except that such termination shall
not relieve the Borrower of any obligation to make any payments to the
Administrative Agent, the Collateral Agent,  or any Lender required by any Loan
Document to the extent accruing, or relating to an event occurring, prior to
such termination.


(d)           Notwithstanding any provision herein to the contrary, if the
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent or the Collateral Agent, as applicable, will, and is hereby
authorized to, (A) release the Liens created under the Loan Documents and (B)
release all Guaranties of the Borrower, provided, that contemporaneously with
such release, (i) the Borrower (and, if applicable, the Subsidiary that is a
party to such Lender Hedging Agreements) (A) executes a margin agreement in form
and substance acceptable to such Lender(s) (or its Affiliates) that are parties
to such Lender Hedging Agreements (the “Lender Counterparties”) and (B), if
required, provides collateral in the form of cash or a letter of credit having
an aggregate value acceptable to such Lender Counterparties, and (ii) if such
Lender Hedging Agreement is executed by a Subsidiary of the Borrower and the
Borrower and the MLP are not parties thereto, the Borrower and the MLP execute a
guaranty covering such Subsidiary’s obligations thereunder, such guaranty to be
in form and substance satisfactory to the Lender Counterparties.  Any release
under this Section 10.01(e) must be in writing and signed by the Administrative
Agent.
 
SECTION 10.02. Notices and Other Communications; Facsimile Copies.


 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:  (i) if to the Borrower, any Guarantor, the Administrative Agent, the
Collateral Agent, or the L/C Issuer, to the address (or telecopier number) set
forth on Schedule 10.02, and (ii) if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
SECTION 10.03. No Waiver; Cumulative Remedies.


 
No failure by any Lender, the Administrative Agent, or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
SECTION 10.04. Attorney Costs; Expenses and Taxes.


 
The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Collateral Agent for all costs and expenses incurred in connection with the
development, preparation, negotiation, syndication, administration and execution
of this Agreement and the other Loan Documents, including the filing, recording,
refiling or rerecording of any Mortgage, any pledge agreement and any Security
Agreement and/or any Uniform Commercial Code financing statements relating
thereto and all amendments, supplements and modifications to any thereof and any
and all other documents or instruments of further assurance required to be filed
or recorded or refiled or rerecorded by the terms hereof or of any mortgage, any
pledge agreement or any security agreement, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Collateral Agent, or
any Lender.  The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.
 
SECTION 10.05. Indemnification.


 
Whether or not the transactions contemplated hereby are consummated, each of the
Borrower, the MLP, and each other Guarantor (by execution of a Guaranty),
jointly and severally, agrees to indemnify, save and hold harmless each
Agent-Related Person, each Arranger, each Lender, the L/C Issuer, each Lender
Swap Party and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against:  (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party relating directly or indirectly to a claim, demand, action or
cause of action that such Person asserts or may assert against any Loan Party,
any Affiliate of any Loan Party or any of their respective officers or
directors, arising out of or relating to, the Loan Documents, the Commitments,
the use or contemplated use of the proceeds of any Loans, or the relationship of
any Loan Party, the Administrative Agent, the Lenders, and the L/C Issuer under
this Agreement or any other Loan Document; (b) any and all claims, demands,
actions or causes of action, whether brought by a third party or the Borrower or
any other Loan Party, that may at any time (including at any time following
repayment of the Obligations and the resignation of the Administrative Agent, or
the replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders, and the L/C Issuer under this
Agreement or any other Loan Document; (c) without limiting the foregoing, any
and all claims, demands, actions or causes of action, judgments and orders,
penalties and fines that are asserted or imposed against any Indemnitee,
(i) under the application of any Environmental Law applicable to the Borrower or
any of its Subsidiaries or any of their properties or assets, including the
treatment or disposal of Hazardous Substances on any of their properties or
assets, (ii) as a result of the breach or non-compliance by the Borrower or any
Subsidiary with any Environmental Law applicable to the Borrower or any
Subsidiary, (iii) due to past ownership by the Borrower or any Subsidiary of any
of their properties or assets or past activity on any of their properties or
assets which, though lawful and fully permissible at the time, could result in
present liability, (iv) due to the presence, use, storage, treatment or disposal
of Hazardous Substances on or under, or the escape, seepage, leakage, spillage,
discharge, emission or Release from, any of the properties owned or operated by
the Borrower or any Subsidiary (including any liability asserted or arising
under any Environmental Law), regardless of whether caused by, or within the
control of, the Borrower or such Subsidiary, or (v) due to any other
environmental, health or safety condition in connection with the Loan Documents;
(d) any administrative or investigative proceeding by any Governmental Authority
arising out of or related to a claim, demand, action or cause of action
described in subsection (a), (b) or (c) above; and (e) any and all liabilities
(including liabilities under indemnities), losses, costs or expenses (including
Attorney Costs and settlement costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim to the extent caused by its own gross negligence
or willful misconduct.  The agreements in this Section shall survive and
continue for the benefit of the Indemnitees at all times after the Borrower’s
acceptance of the Lenders’ Committed Sums hereunder, whether or not the Seventh
Amendment Effective Date shall occur and shall survive the termination of the
Commitments and repayment of all the other Obligations.
 
SECTION 10.06. Payments Set Aside.


 
To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
 
SECTION 10.07. Successors and Assigns.


 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor the MLP nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Committed Sum and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned; (iii) any
assignment must be approved by the Administrative Agent, unless the Person that
is the proposed assignee is itself a Lender, and any assignment that increases
the obligation of the assignee to participate in the exposure of Letters of
Credit (whether or not outstanding) must be approved by the L/C Issuer, in each
case whether or not the proposed assignee is a Lender or would otherwise qualify
as an Eligible Assignee, and in each case such approval not to be unreasonably
withheld or delayed; and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
an administrative fee of $3,500 (which fee shall, in the case of simultaneous
assignments that settle on the same day to multiple assignees under common
management, be $3,500 for one assignment plus $750 for each additional
assignment), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) postpone any date upon which any payment
of money is scheduled to be paid to such Participant, (ii) reduce the principal,
interest, fees or other amounts payable to such Participant, or (iii) release
the MLP from its Guaranty.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.


(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.15 as though it were a Lender.


(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)           If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.


(h)           Notwithstanding anything to the contrary contained herein, if at
any time Royal Bank assigns all of its Commitment and Loans pursuant to
subsection (b) above, Royal Bank may, upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Royal
Bank as L/C Issuer.  Royal Bank shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to Section
2.13(c)).
 
SECTION 10.08. Confidentiality.

 
 
Each Lender agrees that it will not disclose without the prior consent of the
Borrower (other than to directors, officers, employees, auditors, accountants,
agents, counsel or other professional advisors of the Administrative Agent, the
Collateral Agent, or any Lender) any information with respect to the MLP, the
Borrower or its Subsidiaries, which is furnished pursuant to this Agreement or
the transactions contemplated hereby, provided that any Lender may disclose any
such information (a) (i) as has become generally available to the public other
than as a result of a breach of this Section 10.08, (ii) was or becomes
available to any Lender on a nonconfidential basis prior to its disclosure
pursuant hereto or (iii) is obtained by any Lender on a non-confidential basis
from a source other than the Borrower provided that such source is not known to
such Lender to be subject to an obligation of confidentiality with respect to
such information, (b) as may be requested in any report, statement or testimony
submitted to or requested by any municipal, state or federal regulatory body
having or claiming to have jurisdiction over such Lender or submitted to or
required by the Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States of America or elsewhere) or their
successors, (c) as may be required in response to any summons or subpoena in
connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (e) to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement, provided that such
Eligible Assignee or Participant or prospective Eligible Assignee or Participant
is bound by an agreement containing provisions substantially the same as those
contained in this Section 10.08, (f) in connection with the exercise of any
remedy by such Lender following an Event of Default pertaining to the Loan
Documents, (g) in connection with any litigation involving such Lender
pertaining to the Loan Documents, (h) to any Lender or the Administrative Agent,
(i) to any Affiliate of any Lender (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential on the same
terms as set forth in this Section 10.08); or (j) subject to an agreement
containing substantially the same provisions as this Section 10.08, any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations.
 
SECTION 10.09. Set-off.


 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, the
L/C Issuer and each of their respective Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender,
the L/C Issuer or any such Affiliate to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to the
Administrative Agent and the Lenders, now or hereafter existing, irrespective of
whether or not the Administrative Agent, such Lender, the L/C Issuer or any such
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
 
SECTION 10.10. Interest Rate Limitation.


 
It is the intention of the parties hereto to comply with applicable usury laws;
accordingly, notwithstanding any provision to the contrary in this Agreement or
in any of the other Loan Documents securing the payment hereof or otherwise
relating hereto, in no event shall this Agreement or such other Loan Documents
require the payment or permit the payment, taking, reserving, receiving,
collection, or charging of any sums constituting interest under applicable laws,
if any, which exceed the Maximum Amount.  If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans or in any of the Loan Documents securing the payment thereof or
otherwise relating thereto, or in any communication by the Administrative Agent
or the Lenders or any other person to the Borrower or any other Person, or in
the event all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved, or received on the amount of principal actually outstanding from time
to time pursuant to the Agreement shall exceed the Maximum Amount, then in any
such event it is agreed as follows:  (i) the provisions of this paragraph shall
govern and control, (ii) neither the Borrower nor any other Person or entity now
or hereafter liable for the payment of the Obligations shall be obligated to pay
the amount of such interest to the extent such interest is in excess of the
Maximum Amount, (iii) any such excess which is or has been received
notwithstanding this paragraph shall be credited against the then unpaid
principal balance hereunder or, if the Loans have been or would be paid in full,
refunded to the Borrower, and (iv) the provisions of this Agreement and the
other Loan Documents securing the payment hereof and otherwise relating hereto,
and any communication to the Borrower, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the maximum lawful rate allowed under applicable laws as now or
hereafter construed by courts having jurisdiction hereof or thereof.  Without
limiting the foregoing, all calculations of the rate of the interest contracted
for, charged, taken, reserved, or received in connection with the Loans or this
Agreement which are made for the purpose of determining whether such rate
exceeds the maximum lawful rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Loans, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, reserved, or received.  The terms of this paragraph shall be deemed to be
incorporated in every document and communication relating to the Loans or any
other Loan Document.
 
SECTION 10.11. Counterparts.


 
This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 10.12. Integration.


 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
SECTION 10.13. Survival of Representations and Warranties.


 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent, and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent, or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Committed Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.
 
SECTION 10.14. Severability.


 
Any provision of this Agreement and the other Loan Documents to which the
Borrower is a party that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
SECTION 10.15. Foreign Lenders.


 
Each Lender that is organized under the laws of a jurisdiction other than the
United States of America, a state thereof or the District of Columbia (a
“Foreign Lender”) shall deliver to the Administrative Agent, prior to receipt of
any payment subject to withholding under the Code (or after accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Person and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Person by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Person by the Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Borrower and the Administrative Agent that such Person is
entitled to an exemption from, or reduction of, U.S. withholding
tax.  Thereafter and from time to time, each such Person shall (a) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Person by the Borrower pursuant to
this Agreement, (b) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person.  If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.  If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent.  The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.
 
SECTION 10.16. Governing Law.


 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAW RULES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW)
AND APPLICABLE FEDERAL LAW; AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)           THE MLP, THE BORROWER, ANY OTHER PARTY HERETO, AND EACH GUARANTOR,
BY EXECUTION OF A GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE MLP, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE LENDERS CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH OF THE MLP, THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  THE MLP, THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER, AND THE LENDERS EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, AND CONSENT TO THE SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE 10.02,  SUCH SERVICE
TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  EACH OF THE MLP, THE BORROWER, AND EACH
GUARANTOR, BY ITS EXECUTION OF A GUARANTY, HEREBY IRREVOCABLY APPOINTS CT
CORPORATION SYSTEM, WITH AN ADDRESS AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK,
NEW YORK 10011 (THE “NEW YORK PROCESS AGENT”) AS PROCESS AGENT IN ITS NAME,
PLACE AND STEAD TO RECEIVE AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES
AND OTHER LEGAL PROCESS IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE
OF NEW YORK, AGREES THAT SUCH SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY
BE MADE UPON THE NEW YORK PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS
MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT.
 
SECTION 10.17. Waiver of Right to Trial by Jury, Etc.


 
EACH PARTY TO THIS AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY,
HEREBY (a) EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
TO THE LOAN DOCUMENTS OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
 
SECTION 10.18. Master Consent to Assignment.


 
The Lenders hereby authorize the Administrative Agent to enter into the Master
Consent to Assignment and each Lender agrees to be bound by all of the terms and
provisions of the Master Consent to Assignment to the same extent as if it were
a signatory thereto.
 
SECTION 10.19. USA PATRIOT Act Notice.


 
Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the MLP and the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the MLP and the Borrower, which information
includes the names and addresses of the MLP and the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the MLP and the Borrower in accordance with the Act.
 
SECTION 10.20 Restatement of Existing Credit Agreement.


 
The parties hereto agree that, on the Seventh Amendment Effective Date, after
all conditions precedent set forth in Section 4.01 have been satisfied or
waived: (a) the Obligations represent, among other things, the restatement,
renewal, amendment, extension, and modification of the “Obligations” as defined
in the Existing Credit Agreement; (b) this Agreement is intended to, and does
hereby, restate, renew, extend, amend, modify, supersede, and replace the
Existing Credit Agreement in its entirety; (c) the Notes, if any, executed
pursuant to this Agreement amend, renew, extend, modify, replace, restate,
substitute for, and supersede in their entirety (but do not extinguish the
Indebtedness arising under) the promissory notes issued pursuant to the Existing
Credit Agreement; (d) the Collateral Documents, Security Agreements, and Vessel
Mortgage executed pursuant to this Agreement amend, renew, extend, modify,
replace, restate, substitute for, and supersede in their entirety (but do not
extinguish or impair the collateral security created or evidenced by) the
“Collateral Documents,” “Security Agreements” and “Vessel Mortgage” executed and
delivered pursuant to the Existing Credit Agreement; (e) each Guaranty executed
pursuant to this Agreement amends, renews, extends, modifies, replaces,
restates, substitutes for, and supersedes in its entirety (but does not
extinguish or impair the Obligations guaranteed by) the “Guaranty” executed by
the applicable Guarantor, as the case may be, executed and delivered pursuant to
the Existing Credit Agreement; and (f) the entering into and performance of
their respective obligations under the Loan Documents and the transactions
evidenced hereby do not constitute a novation nor shall they be deemed to have
terminated, extinguished, or discharged the “Indebtedness” under the Existing
Credit Agreement, and the “Collateral Documents,” the “Security Agreements,” the
“Vessel Mortgage,” the “Guaranties,” or the other “Loan Documents” (or the
collateral security therefor) executed in connection with the Existing Credit
Agreement, all of which Indebtedness and Collateral shall continue under and be
governed by this Agreement and the other Loan Documents, except as expressly
provided otherwise herein.
 
SECTION 10.21. ENTIRE AGREEMENT.


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



 
 
 

ANNEX B


Schedule 1.01(a)




APPLICABLE RATE


Committed Loans
Pricing
Level
Leverage Ratio
Commitment fee (bps)
Applicable Rate for Letters of Credit and Eurodollar Rate Loans
(bps)
Applicable Rate for Base Rate Loans
(bps)
1
Less than 2.25:1.00
37.5
200.0
100.0
2
Greater than or equal to 2.25:1.00 but less than 3.00:1.00
37.5
225.0
125.0
3
Greater than or equal to 3.00:1.00 but less than 3.50:1.00
37.5
250.0
150.0
4
Greater than or equal to 3.50:1.00 but less than 4.00:1.00
50.0
275.0
175.0
5
Greater than or equal to 4.00:1.00 but less than 4.50:1.00
50.0
300.0
200.0
6
Greater than or equal to 4.50:1.00
50.0
325.0
225.0






 
 

--------------------------------------------------------------------------------

 

ANNEX C


Schedule 1.01(c)


SCHEDULE 1.01(C)


MATERIAL AGREEMENTS


1.
Omnibus Agreement;



2.
Ground Lease Agreement dated as of December 16, 2006, as amended, by and between
the Tampa Port Authority and Martin Operating Partnership, L.P.;



3.
First Amended and Restated Agreement of Partnership of Waskom Gas Processing
Company dated effective as of April 22, 1997, between Centerpoint Energy Gas
Processing Company and Prism Gas Systems I, LP (as successors-in-interest to the
parties thereto);



4.
Gas Processing Agreement dated as of April 14, 1997, between BP America
Production Company (successor to Amoco Production Company) and Waskom Gas
Processing Company, as amended by the First Amendment to Gas Processing
Agreement dated effective as of April 1, 2003, as further amended by the Second
Amendment to Gas Processing Agreement dated effective as July 1, 2003, and as
further amended by that Gas Processing Letter Agreement dated effective November
19, 2009;



5.
Gas Processing Agreement dated effective as of May 1, 2005, between Centerpoint
Energy Gas Transmission Company and Waskom Gas Processing Company, as amended by
the First Amendment to Gas Processing Agreement dated effective as of May 1,
2005, as further amended by the Second Amendment to Gas Processing Agreement
dated effective July 1, 2007, and as further amended by the Third Amendment to
Gas Processing Agreement dated effective December 1, 2009; and



6.
Gas Processing Agreement dated effective as of June 1, 1995, between Centerpoint
Energy Field Services, Inc. (successor to Noram Field Services Corp.) and Waskom
Gas Processing Company (successor to Arkla Chemical Corporation), as amended by
the First Amendment to Gas Processing Agreement dated effective as of June 2002.












 
 

--------------------------------------------------------------------------------

 

ANNEX D


Assignees


SCHEDULE 2.01


COMMITTED SUMS





 
 
Lender
 
 
Facility
 
 
Pro Rata Share
 
 
1.
 
 
Royal Bank of Canada
 
 
$40,000,000
 
 
11.428571429%
 
 
2.
 
 
Wells Fargo Bank, N.A.
 
 
$40,000,000
 
 
11.428571429%
 
 
3.
 
 
The Royal Bank of Scotland plc
 
 
$32,000,000
 
 
9.142857143%
 
 
4.
 
 
Regions Bank
 
 
$32,000,000
 
 
9.142857143%
 
 
5.
 
 
UBS Loan Finance, LLC
 
 
$32,000,000
 
 
9.142857143%
 
 
6.
 
 
SunTrust Bank
 
 
$27,000,000
 
 
7.714285714%
 
 
7.
 
 
Compass Bank
 
 
$27,000,000
 
 
7.714285714%
 
 
8.
 
 
Comerica Bank
 
 
$27,000,000
 
 
7.714285714%
 
 
9.
 
 
Bank of America, N.A.
 
 
$20,000,000
 
 
5.714285714%
 
 
10.
 
 
Citibank, N.A.
 
 
$20,000,000
 
 
5.714285714%
 
 
11.
 
 
Natixis
 
 
$20,000,000
 
 
5.714285714%
 
 
12.
 
 
Raymond James Bank, FSB
 
 
$20,000,000
 
 
5.714285714%
 
 
13.
 
 
Branch Banking & Trust Company
 
 
$13,000,000
 
 
3.714285714%
 
 
 
Total:
 
 
$350,000,000
 
 
100.000000000%
 


 
 

--------------------------------------------------------------------------------

 

ANNEX E


Schedule 6.17


SCHEDULE 6.17


NON-PLEDGEABLE ASSETS




Assets:


Description of Assets
Explanation Why May
Not be Pledged
When Assets must be Pledged/Mortgaged
1.Prism Gas Systems I, L.P. ownership interests in Waskom Gas Processing Company
Waskom Gas Processing Company Partnership Agreement grants right of first
refusal to partner
At such time as (x) Waskom Gas Processing Company is a wholly owned direct or
indirect Subsidiary of the Borrower or (y) partner does not have right of first
refusal
2.Prism Gas Systems, Inc.  ownership interests in Waskom Gas Processing Company
same as above
same
3.Assets owned by Prism Gas Systems, Inc.
 
 
For tax reasons, Prism Gas Systems, Inc. has adopted a plan of dissolution, and
will be dissolved no earlier than one year after the Closing Date, and no later
than one year and one week after the Closing Date.  Prism Gas Systems, Inc. has
no assets other than the 1% equity interest in Waskom Gas Processing Company
(this 1% equity interest cannot be pledged – see the analysis in point 1 above),
and Prism owns no other assets, other than cash of less than $25,000
One year and one week after the Closing Date, if Prism Gas Systems, Inc. has not
been dissolved
4.  Whole of the vessel known as M 6000 (Official Number 1215084)
Previously pledged to RBS Asset Finance, Inc. pursuant to that certain First
Preferred Ship Mortgage dated December 30, 2009, and filed at the National
Vessel Documentation Center on December 30, 2009
Not applicable





Guaranty:


Description of Guaranty
Explanation Why May Not be Pledged
When Assets must be Pledged/Mortgaged
Guaranty by Prism Gas Systems, Inc.
The incurrence of debt (via a guaranty) by Prism Gas Systems, Inc. after it has
already begun liquidation might have adverse tax consequences.
One year and one week after the Closing Date, if Prism Gas Systems, Inc. has not
been dissolved










 
 

--------------------------------------------------------------------------------

 

ANNEX F


Schedule 7.01


SCHEDULE 7.01


EXISTING LIENS


Liens encumbering the Galveston Assets and Harbor Island Assets purchased by the
Borrower from Tesoro Marine Services, L.L.C. pursuant to that certain Asset
Purchase Agreement dated as of October 27, 2003 by and between the Borrower, the
MLP and Tesoro Marine Services, L.L.C. (the “Tesoro Purchase Agreement”), which
Liens are listed as exceptions or qualifications in the deeds or other
instruments pursuant to which the Borrower has taken title to the Galveston
Assets and Harbor Island Assets.  As used herein, “Galveston Assets” means the
assets located on Pelican Island, Galveston County, Texas acquired by the
Borrower pursuant to the Tesoro Purchase Agreement, and “Harbor Island Assets”
means the assets located on Harbor Island, Nueces County, Texas acquired by the
Borrower pursuant to the Tesoro Purchase Agreement.


Liens created pursuant to that certain First Preferred Ship Mortgage dated
December 30, 2009, and filed at the National Vessel Documentation Center on
December 30, 2009.
 
Liens created pursuant to that certain Bareboat Charter among Borrower and Hines
Furlong Line, Inc. regarding Barge MMLP 317, official number 1219255, dated
August 27, 2009, and that certain Bareboat Charter among Borrower and Hines
Furlong Line, Inc., regarding MMLP 318, official number 1219256, dated August
27, 2009.





 
 

--------------------------------------------------------------------------------

 

ANNEX G


Schedule 7.04


SCHEDULE 7.04


EXISTING DEBT ON EFFECTIVE DATE OF SEVENTH AMENDMENT


1.  Debt in an amount not to exceed $7,114,000.00 owed to RBS Asset Finance,
Inc., pursuant to that certain Note dated December 22, 2010, in connection with
Borrower's acquisition of the vessel known as M 6000, Official Number 1215084.
 
2.  Debt in an amount not to exceed $3,075,000.00 owed to Hines Furlong Line,
Inc. pursuant to that certain Bareboat Charter agreement between Borrower and
Hines Furlong Line, Inc. regarding Barge MMLP 317, official number 1219255,
dated August 27, 2009.
 
3.  Debt in an amount not to exceed $3,075,000.00 owed to Hines Furlong Line,
Inc. pursuant to that certain Bareboat Charter agreement between Borrower and
Hines Furlong Line, Inc. regarding Barge MMLP 318, official number 1219256,
dated August 27, 2009.











 
 

--------------------------------------------------------------------------------

 

ANNEX H


Assignors





 
 
Lender
 
 
Facility
 
 
Pro Rata Share
 
 
1.
 
 
Royal Bank of Canada
 
 
$35,357,142.85
 
 
12.857142855%
 
 
2.
 
 
Wells Fargo Bank, N.A.
 
 
$35,357,142.85
 
 
12.857142855%
 
 
3.
 
 
Comerica Bank
 
 
$31,428,571.43
 
 
11.428571429%
 
 
4.
 
 
Regions Bank
 
 
$31,428,571.43
 
 
11.428571429%
 
 
5.
 
 
UBS Loan Finance, LLC
 
 
$31,428,571.43
 
 
11.428571429%
 
 
6.
 
 
Bank of America, N.A.
 
 
$19,642,857.14
 
 
7.142857142%
 
 
7.
 
 
Caterpillar Financial Services Corporation
 
 
$19,642,857.14
 
 
7.142857142%
 
 
8.
 
 
Compass Bank
 
 
$19,070,408.18
 
 
6.934693884%
 
 
9.
 
 
SunTrust Bank
 
 
$12,885,714.29
 
 
4.685714287%
 
 
10.
 
 
Natixis
 
 
$11,785,714.29
 
 
4.285714287%
 
 
11.
 
 
The Royal Bank of Scotland plc
 
 
$11,258,163.26
 
 
4.093877549%
 
 
12.
 
 
Raymond James Bank, FSB
 
 
$7,857,142.86
 
 
2.857142858%
 
 
13.
 
 
Compass Bank, as successor to Guaranty Bank
 
 
$7,857,142.85
 
 
2.857142855%
 
 
 
Total:
 
 
                           $275,000,000.00
 
 
                        100.000000000%
 




 
 

--------------------------------------------------------------------------------

 
